Exhibit 10.1




 

 


TERM LOAN AGREEMENT
dated as of
July 28, 2017
among
BRIXMOR OPERATING PARTNERSHIP LP
The Lenders Party Hereto
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent
PNC BANK, NATIONAL ASSOCIATION and U.S. BANK NATIONAL ASSOCIATION
as Syndication Agents
and
BANK OF MONTREAL and SUNTRUST BANK
as Documentation Agents
___________________________
WELLS FARGO SECURITIES, LLC, PNC CAPITAL MARKETS LLC and U.S. BANK NATIONAL
ASSOCIATION
as Joint Bookrunners and Joint Lead Arrangers
and
BANK OF MONTREAL and SUNTRUST ROBINSON HUMPHREY INC.
as Joint Lead Arrangers




 

 





--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
Page
ARTICLE I
Definitions
1
SECTION 1.01
Defined Terms
1
SECTION 1.02
Classification of Loans and Borrowings
28
SECTION 1.03
Terms Generally
28
SECTION 1.04
Accounting Terms; GAAP
29
ARTICLE II
The Credits
29
SECTION 2.01
Commitments
29
SECTION 2.02
Loans and Borrowings
29
SECTION 2.03
Request for Borrowings
30
SECTION 2.04
Incremental Facility
31
SECTION 2.05
[Reserved]
32
SECTION 2.06
[Reserved]
32
SECTION 2.07
Funding of Borrowings
32
SECTION 2.08
Interest Elections
33
SECTION 2.09
[Reserved]
34
SECTION 2.10
Repayment of Loans; Evidence of Debt
34
SECTION 2.11
Prepayment of Loans
35
SECTION 2.12
Fees
36
SECTION 2.13
Interest
36
SECTION 2.14
Alternate Rate of Interest
37
SECTION 2.15
Increased Costs
37
SECTION 2.16
Break Funding Payments
38
SECTION 2.17
Payments Free of Taxes
39
SECTION 2.18
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
43
SECTION 2.19
Mitigation Obligations; Replacement of Lenders
44
SECTION 2.20
Defaulting Lenders
45
SECTION 2.21
[Reserved]
45



i

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
SECTION 2.22
Extending Facilities
45
ARTICLE III
Representations and Warranties
48
SECTION 3.01
Organization; Powers
48
SECTION 3.02
Authorization; Enforceability
48
SECTION 3.03
Governmental Approvals; No Conflicts
48
SECTION 3.04
Financial Condition; No Material Adverse Change
48
SECTION 3.05
Properties
49
SECTION 3.06
Litigation, Guarantee Obligations, and Environmental Matters
49
SECTION 3.07
Compliance with Laws and Agreements
50
SECTION 3.08
Investment Company Status
50
SECTION 3.09
Taxes
50
SECTION 3.10
ERISA
50
SECTION 3.11
Disclosure
50
SECTION 3.12
Anti-Corruption Laws and Sanctions
51
SECTION 3.13
Federal Reserve Board Regulations
51
SECTION 3.14
Subsidiaries
51
SECTION 3.15
Solvency
51
SECTION 3.16
Status of BPG
51
SECTION 3.17
Insurance
51
SECTION 3.18
EEA Financial Institution
52
ARTICLE IV
Conditions
52
SECTION 4.01
Effective Date
52
ARTICLE V
Affirmative Covenants
54
SECTION 5.01
Financial Statements; Ratings Change and Other Information
54
SECTION 5.02
Notices of Material Events
55
SECTION 5.03
Existence; Conduct of Business; REIT Status
56
SECTION 5.04
Payment of Obligations
56



ii

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
SECTION 5.05
Maintenance of Properties; Insurance
56
SECTION 5.06
Books and Records; Inspection Rights
56
SECTION 5.07
Compliance with Laws
57
SECTION 5.08
Use of Proceeds
57
SECTION 5.09
[Reserved]
57
SECTION 5.10
Addition and Release of Guaranties
57
ARTICLE VI
Negative Covenants
58
SECTION 6.01
Financial Covenants
58
SECTION 6.02
Fundamental Changes
59
SECTION 6.03
Restricted Payments
59
SECTION 6.04
Transactions with Affiliates
59
SECTION 6.05
Anti-Corruption Laws and Sanctions
60
SECTION 6.06
Changes in Fiscal Periods
60
ARTICLE VII
Events of Default
60
SECTION 7.01
Events of Default
60
SECTION 7.02
Distribution of Payments after Default
63
ARTICLE VIII
The Administrative Agents
63
ARTICLE IX
Miscellaneous
66
SECTION 9.01
Notices
66
SECTION 9.02
Waivers; Amendments
68
SECTION 9.03
Expenses; Indemnity; Damage Waiver
69
SECTION 9.04
Successors and Assigns
71
SECTION 9.05
Survival
75
SECTION 9.06
Counterparts; Integration; Effectiveness; Electronic Execution
76
SECTION 9.07
Severability
76
SECTION 9.08
Right of Setoff
76
SECTION 9.09
Governing Law; Jurisdiction; Consent of Service of Process
77



iii

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
SECTION 9.10
WAIVER OF JURY TRIAL
78
SECTION 9.11
Headings
78
SECTION 9.12
Confidentiality
78
SECTION 9.13
Material Non-Public Information
79
SECTION 9.14
Interest Rate Limitation
79
SECTION 9.15
USA PATRIOT Act
80
SECTION 9.16
No Advisory or Fiduciary Responsibility
80
SECTION 9.17
Non-Recourse
81
SECTION 9.18
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
81

































iv

--------------------------------------------------------------------------------




SCHEDULES:
Schedule EGL -- Eligible Ground Leases
Schedule 2.01 -- Commitments
Schedule 3.06 -- Disclosed Matters
Schedule 3.14 -- Subsidiaries
Schedule 6.04 -- Affiliate Transactions
EXHIBITS:
Exhibit A -- Form of Assignment and Assumption
Exhibit B -- Form of Compliance Certificate
Exhibit C-1 -- U.S. Tax Certificate (For Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit C-2 -- U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)
Exhibit C-3 -- U.S. Tax Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit C-4 -- U.S. Tax Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit D -- Form of Note
Exhibit E -- Form of Borrowing Request
Exhibit F - Form of Subsidiary Guaranty
Exhibit G - Form of Disbursement Instruction Agreement




iv

--------------------------------------------------------------------------------




TERM LOAN AGREEMENT (this “Agreement”) dated as of July 28, 2017, among BRIXMOR
OPERATING PARTNERSHIP LP, a Delaware limited partnership, the LENDERS party
hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent.
The parties hereto covenant and agree as follows:
ARTICLE I


Definitions


SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:


“1031 Property” means any Property that is at any time held by a “qualified
intermediary” (a “QI”), as defined in the Treasury Regulations promulgated
pursuant to Section 1031 of the Internal Revenue Code, or an “exchange
accommodation titleholder” (an “EAT”), as defined in Internal Revenue Service
Revenue Procedure 2000-37, as modified by Internal Revenue Procedure 2004-51,
(or in either case, by one or more Wholly-Owned Subsidiaries thereof, singly or
as tenants in common) which is a single purpose entity and has entered into an
“exchange agreement” or a “qualified exchange accommodation agreement” with the
Borrower or a Wholly-Owned Subsidiary in connection with the acquisition (or
possible disposition) of such Property by the Borrower or a Wholly-Owned
Subsidiary pursuant to, and intended to qualify for tax treatment under,
Section 1031 of the Internal Revenue Code.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquisition Asset” means any asset which has been owned for a period of less
than twenty-four (24) months.
“Additional Credit Extension Amendment” means an amendment to this Agreement
providing for any New Term Loans which shall be consistent with the applicable
provisions of this Agreement relating to New Term Loans and otherwise reasonably
satisfactory to the Administrative Agent and the Borrower.
“Additional Subsidiary Guarantor” means any Subsidiary of the Borrower that
provides a Subsidiary Guaranty in accordance with Section 5.10(a).
“Additional Subsidiary Indebtedness” means any outstanding Indebtedness of the
Subsidiaries of the Borrower that own or lease Unencumbered Assets, other than
Nonrecourse Indebtedness and other than Unsecured Indebtedness in an aggregate
outstanding principal amount of less than $50,000,000.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.




--------------------------------------------------------------------------------



“Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder, and any successor
thereto appointed pursuant to Article VIII.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.
“Agent Party” has the meaning assigned to such term in Section 9.01(d).
“Agreement” has the meaning assigned to such term in the Recitals.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for purposes of this Agreement,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the LIBO Screen Rate (or if the LIBO Screen Rate is not available for such one
month Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London
time on such day. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries or the Parent
Companies from time to time concerning or relating to bribery or corruption.
“Applicable Credit Rating” means a rating assigned to the Borrower’s Index Debt
by Moody’s or S&P.
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, the applicable rate per annum determined as set forth below.
The “Eurodollar - Applicable Rate” or the “ABR - Applicable Rate”, as the case
may be, shall be determined solely by the Applicable Credit Ratings in the table
below:


2

--------------------------------------------------------------------------------



RATINGS LEVEL
MOODY’S/
S&P APPLICABLE CREDIT RATING
EURODOLLAR - APPLICABLE
RATE
ABR‑
APPLICABLE
RATE
Level I Rating
A3/A- or higher
1.50%
0.50%
Level II Rating
Baa1/BBB+
1.55%
0.55%
Level III Rating
Baa2/BBB
1.65%
0.65%
Level IV Rating
Baa3/BBB-
1.90%
0.90%
Level V Rating
Below Baa3/BBB- or unrated
2.45%
1.45%



For purposes of these clauses (i) and (ii), (A) if the Borrower has only one
Applicable Credit Rating, such Applicable Credit Rating shall determine the
Applicable Rate, (B) if the Borrower has two Applicable Credit Ratings and the
Applicable Credit Ratings do not match, then the higher of two Applicable Credit
Ratings shall determine the Applicable Rate; provided, however, that if the two
Applicable Credit Ratings are more than one level apart, then the rating that is
in between the two differing Applicable Credit Ratings (or, if there is more
than one level in between the two ratings, the higher of such rating) shall
determine the Applicable Rate, and (C) if the Applicable Credit Ratings
established or deemed to have been established by the rating agencies for the
Index Debt shall be changed (other than as a result of change in the rating
system of any such rating agency), such change shall be effective as of the date
on which it is first announced by the applicable rating agency and furnished to
the Borrower. Each change in the Applicable Rate under this clause (b) shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change. If both S&P and Moody’s discontinue their ratings of the REIT industry
or the Borrower, the Borrower may seek a rating of its Index Debt from another
substitute rating agency reasonably satisfactory to the Administrative Agent and
the Borrower. For the period from the date of such discontinuance until the
earlier of (i) the date the Borrower receives a rating of its Index Debt from
such new rating agency and (ii) ninety (90) days after the date of such
discontinuance, the Applicable Rates shall be based on the level that was in
effect immediately prior to such discontinuance and, thereafter, if no such
substitute rating agency has been identified and accepted by the Administrative
Agent, the Applicable Rates shall be based on a Level V Rating in the above
table. To the extent applicable, the above pricing grids will be adjusted upon
the receipt of such new rating from such new rating agency such that the pricing
levels based on such new rating most closely correspond to the above ratings
levels.
If a downgrade or discontinuance of an Applicable Credit Rating results in an
increase in the Applicable Rate and if such downgrade or discontinuance is
reversed within ninety (90) days thereafter, at the Borrower’s request, the
Borrower shall receive a credit against interest next due to the Lenders equal
to the interest differential on the Loans during such period of downgrade or
discontinuance.
If an upgrade of an Applicable Credit Rating results in a decrease in the
Applicable Rate and if such upgrade is reversed within ninety (90) days
thereafter, the Borrower shall be required to pay an amount to the Lenders equal
to the interest differential on the Loans during such period of upgrade.
Any adjustment in the Applicable Rate shall be applicable to all existing Loans.


3

--------------------------------------------------------------------------------



“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Approved M&A Transaction” means any of the following transactions to the extent
such transaction has been approved by the Required Lenders pursuant to Section
6.02: (x) a merger or consolidation of the Borrower or a Parent Entity into a
Public Vehicle that would result in a Change in Control; or (y) a direct or
indirect sale or transfer to a Public Vehicle of a majority of the Equity
Interests in the Borrower, or a direct or indirect sale or transfer by a Parent
Entity to a Public Vehicle of all of the Equity Interests in the Borrower that
are owned directly or indirectly by the Parent Entity.
“Assets Under Development” means as of any date of determination, all retail
real estate assets then currently under original construction or the expansion
portion of any existing Operating Property under new construction, in each case
which are then treated as assets under development under GAAP.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Authorized Officer” means any of the Chief Executive Officer, President, Chief
Operating Officer, Executive Vice President, Financial Officer or General
Counsel of the general partner of the Borrower or any other officer listed on
the incumbency certificate delivered pursuant to Section 4.01(c)(iii).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Balance Sheet Cash” means all cash and Cash Equivalents, including cash and
Cash Equivalents held as collateral, in escrow in a bank account by a lender,
creditor or contract counterparty and from like-kind exchanges.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such


4

--------------------------------------------------------------------------------



Person by a Governmental Authority or instrumentality thereof, provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
“Book Value” means, with respect to any asset, the book value of such asset
determined in accordance with GAAP, without giving effect to depreciation but
after taking into account any impairments.
“Borrower” means Brixmor Operating Partnership LP, a Delaware limited
partnership.
“Borrowing” means Loans (or each portion thereof) of the same Type and Class,
made, converted or continued on the same date and, in the case of Eurodollar
Loans (or each portion thereof), as to which a single Interest Period is in
effect.
“Borrowing Request” means a request in substantially the form of Exhibit E
hereto by the Borrower for a Borrowing in accordance with Section 2.03.
“BPG” means Brixmor Property Group Inc.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Expenditure Reserve” means, for any Operating Property, an amount equal
to (A) $0.15 multiplied by (B) the number of square feet of such Operating
Property.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Capitalization Rate” means 6.75%.
“Cash Equivalents” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;




5

--------------------------------------------------------------------------------



(b)    investments in commercial paper maturing within 365 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;


(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 365 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;


(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and


(e)    money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.


“Change in Control” means: (a) for any reason whatsoever an entity other than
the General Partner, the Limited Partner, another Parent Entity or any direct
Wholly-Owned Subsidiary of any of the foregoing becomes the general partner of
the Borrower; (b) for any reason whatsoever any “person” or “group” (within the
meaning of Rule 13d-5 of the Exchange Act as in effect on the Effective Date)
other than the Permitted Holders shall beneficially own a percentage of the then
outstanding Equity Interests of the Parent Entity having the power, directly or
indirectly, to designate (and do so designate) a majority of the board of
directors (the “Voting Equity Interests”) that is more than 40% of the
outstanding Voting Equity Interests of the Parent Entity; (c) during any period
of 12 consecutive months, individuals who at the beginning of any such 12-month
period constituted the Board of Directors of the Parent Entity (together with
any new directors whose election by such Board or whose nomination for election
by the shareholders of Parent Entity was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of the Parent Entity; or (d) BPG ceases to own, directly or
indirectly, at least 60% of the Equity Interests of the Borrower having the
power to vote on matters relating to the management of the Borrower.
“Change in Law” the occurrence after the date of this Agreement or, with respect
to any Lender, such later date on which such Lender becomes a party to this
Agreement, (a) the adoption of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the interpretation or
application thereof by any Governmental Authority or (c) compliance by any
Lender (or, for purposes of Section 2.15(b), by any lending office of such
Lender or by such Lender’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor


6

--------------------------------------------------------------------------------



or similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are initial Loans or Extended
Loans.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, including any New Term Loan Commitments. The initial
amount of each Lender’s Commitment is set forth on Schedule 2.01. The initial
aggregate amount of the Commitments is $300,000,000.
“Communications” has the meaning assigned to such term in Section 9.01(d).
“Competitor” shall mean (i) (x) any competitor of the Borrower that is engaged
in the business of owning, managing and/or operating regional, neighborhood or
community shopping centers and (y) which as of any date of determination has
been designated by the Borrower as a “Competitor” by written notice to the
Administrative Agent and the Lenders (including by posting such notice to the
Electronic System) not less than ten (10) Business Days prior to such date
(provided that “Competitors” shall exclude any Person that the Borrower has
designated as no longer being a “Competitor” by written notice delivered to the
Administrative Agent from time to time), (ii) any REIT (other than a REIT that
invests primarily in mortgages) or (iii) any Affiliate of either of the
foregoing that is clearly identifiable as such based solely on the similarity of
its name.
“Competitor List” has the meaning assigned to such term in Section 9.04(e)(iv).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Group” means the Limited Partner and all of its subsidiaries which
are consolidated with the Limited Partner for financial reporting purposes under
GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means the Administrative Agent or any other Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and


7

--------------------------------------------------------------------------------



including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within two Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has, or has a direct or indirect parent company that has, become
the subject of (A) a Bankruptcy Event or (B) a Bail-In Action.
“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit G to be executed and delivered by the Borrower pursuant to
Section 4.01(c)(vi), as the same may be amended, restated or modified from time
to time with the prior written approval of the Administrative Agent.
“Disclosed Matters” means the actions, suits and proceedings disclosed in
Schedule 3.06.
“dollars” or “$” refers to lawful money of the United States of America.
“EAT” has the meaning assigned to such term in the definition of “1031
Property”.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.


8

--------------------------------------------------------------------------------



“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and any of its respective Related Persons or any other Person, providing for
access to data protected by passcodes or other security systems.
“Eligible Assignee” means (i) a Lender other than a Defaulting Lender or any
Affiliate or Approved Fund thereof; (ii) a commercial bank having total assets
in excess of $2,500,000,000; (iii) the central bank of any country which is a
member of the Organization for Economic Cooperation and Development; or (iv) a
finance company or other financial institution reasonably acceptable to the
Administrative Agent, which is regularly engaged in making, purchasing or
investing in loans and having total assets in excess of $300,000,000 or is
otherwise reasonably acceptable to the Administrative Agent. For the avoidance
of doubt, no Ineligible Institution is an Eligible Assignee.
“Eligible Ground Lease” means each ground lease existing on the date of this
Agreement and listed on Schedule EGL and each ground lease entered into or
acquired after the date hereof that would constitute a financeable ground lease
to a prudent institutional lender in the business of making commercial real
estate loans and, accordingly, provide customary protections for a potential
leasehold mortgagee including a remaining term, including any optional extension
terms exercisable unilaterally by the tenant, of no less than 25 years from the
Effective Date.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) of the Code.


9

--------------------------------------------------------------------------------



“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) any failure to meet the
minimum funding standards of Section 303 of ERISA or Section 430 of ERISA;
(c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Borrower or any ERISA Affiliate from the PBGC of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, in endangered or critical status,
or insolvent or in reorganization, within the meaning of Title I or IV of ERISA,
as applicable.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.17(f) or (g), and (d) any U.S. Federal withholding
Taxes imposed under FATCA.
“Excluded Unencumbered Assets” has the meaning assigned to such term in
Section 5.10(a).
‘Existing Credit Agreement” means the Amended and Restated Revolving Credit and
Term Loan Agreement dated as of July 25, 2016 among the Borrower, the lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent.
“Existing Loan Facility” has the meaning assigned to such term in Section 2.22.
“Extended Loan” has the meaning assigned to such term in Section 2.22.


10

--------------------------------------------------------------------------------



“Extending Lender” has the meaning assigned to such term in Section 2.22.
“Extension” has the meaning assigned to such term in Section 2.22.
“Extension Election” has the meaning assigned to such term in Section 2.22.
“Extension Request” has the meaning assigned to such term in Section 2.22.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.
“Financial Covenants” means the financial covenants set forth in Section 6.01.
“Financial Officer” means the chief financial officer or principal accounting
officer of the general partner of the Borrower.
“Financial Statements” means the financial statements to be furnished pursuant
to Sections 5.01(a) and (b).
“First Mortgage Receivables” means any Indebtedness owing to a member of the
Consolidated Group which is secured by a first-priority mortgage or deed of
trust on commercial real estate having a value in excess of (x) the purchase
price of such Indebtedness with respect to any such Indebtedness that was
originated by a third party and acquired by such member of the Consolidated
Group, or (y) the amount of such Indebtedness with respect to any such
Indebtedness that was originated by such member of the Consolidated Group, and
in each case, which has been designated by the Borrower as a “First Mortgage
Receivable” in its most recent financial covenant compliance certificate;
provided, however, that (i) any such Indebtedness owed by an Investment
Affiliate shall be reduced by the Ownership Share of such Indebtedness, and (ii)
any such Indebtedness owed by a member of the Consolidated Group shall be
reduced by the Consolidated Group’s pro rata share of such Indebtedness.
“Fixed Charges” means, for any period, the sum of (i) Total Interest Expense,
(ii) all scheduled principal payments due on account of Total Outstanding
Indebtedness (excluding balloon payments) and (iii) all dividends payable on
account of preferred stock or preferred operating partnership units of the
Borrower or any other Person in the Consolidated Group, but excluding (x)
redemption payments or repurchases or charges in connection with the final
redemption or repurchase in whole of any class of preferred stock or preferred
operating partnership units and (y) catch-up dividend payments with respect to
accrued payments that were included in Fixed Charges for a prior period.
“Foreign Lender” means a Lender that is not a U.S. Person.


11

--------------------------------------------------------------------------------



“GAAP” means generally accepted accounting principles in the United States of
America.
“General Partner” means Brixmor OP GP LLC, a Delaware limited liability company.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guaranties” means, collectively, any Subsidiary Guaranty (and each
individually, a “Guaranty”).
“Guarantors” means, subject to release as provided in Section 5.10(b), any
Additional Subsidiary Guarantor, if it provides a Subsidiary Guaranty pursuant
to Section 5.10(a).
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Increased Amount Date” has the meaning assigned to such term in Section 2.04.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on


12

--------------------------------------------------------------------------------



property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is personally liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except any
Indebtedness to the extent that any such Person is not personally liable
therefore pursuant to the terms of any such Indebtedness.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower or any of its Affiliates, or (d) a Competitor.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period and (iii) no Interest Period shall extend
beyond the Maturity Date. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
“Interpolated Rate” means the rate per annum determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate


13

--------------------------------------------------------------------------------



that results from interpolating on a linear basis between: (a) the LIBO Screen
Rate for the longest period for which the LIBO Screen Rate is available that is
shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate for the
shortest period (for which that LIBO Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, at such time.
“Investment Affiliate” means any Person in which the Consolidated Group,
directly or indirectly, owns any Equity Interests, whose financial results are
not consolidated under GAAP with the financial results of the Consolidated
Group.
“Investment Grade Rating” means an Applicable Credit Rating of Baa3 or better
from Moody’s or BBB- or better from S&P.
“IRS” means the United States Internal Revenue Service.
“Joint Lead Arrangers” means Bank of Montreal and SunTrust Robinson Humphrey
Inc., as Joint Lead Arrangers under this Agreement.
“Joint Lead Arrangers/Joint Bookrunners” means Wells Fargo Securities, LLC, PNC
Capital Markets LLC and U.S. Bank National Association, as Joint Lead Arrangers
and Joint Bookrunners under this Agreement.
“Land” means any undeveloped land parcel, whether owned or ground-leased.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 2.04 or an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; and provided
that, if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate. In the event that the LIBO Screen Rate is not available at
such time for such Interest Period and the Administrative Agent shall determine
that it is not possible to determine the Interpolated Rate, the “LIBO Rate”
shall be determined by reference to the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
“LIBO Screen Rate” means, for any day and time with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for dollars for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the


14

--------------------------------------------------------------------------------



appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion); provided that if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement except for any
portion of the Loans outstanding on the date hereof identified by the Borrower
to the Administrative Agent in writing as being subject to a Swap Agreement
between the Borrower and a Lender or an Affiliate of a Lender that provides a
hedge against fluctuations in interest rates in respect of such Loans and has
not elected the “zero interest rate method”.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Limited Partner” means BPG Subsidiary Inc., a Delaware corporation.
“Loan Documents” means this Agreement, including without limitation, schedules
and exhibits hereto, the Notes (if any), the Guaranties, and any other
agreements entered into in connection herewith or therewith, including any
amendments, modifications or supplements hereto or thereto or waivers hereof or
thereof.
“Loan Exposure” means, with respect to any Lender at any time, the outstanding
principal amount of such Lender’s Loans.
“Loan Extension Amendment” has the meaning assigned to such term in Section
2.22.
“Loan Parties” means the Borrower and the Guarantors.
“Loans” means the loans made by the Lenders to the Borrower pursuant to Section
2.01 of this Agreement, and any New Term Loans made pursuant to Section 2.04 of
this Agreement.
“Major Acquisition” means (a) a single transaction for the purpose of or
resulting, directly or indirectly, in the acquisition (including, without
limitation, a merger or consolidation or any other combination with another
person) by one or more of Borrower and its Subsidiaries of properties or assets
of a person for a gross purchase price equal to or in excess of 10% of Total
Asset Value (as determined pursuant to the most recently delivered compliance
certificate, and without giving effect to adjustments to Total Asset Value in
relation to such acquisition) or (b) one or more transactions for the purpose of
or resulting, directly or indirectly, in the acquisition (including, without
limitation, a merger or consolidation or any other combination with another
person) by one or more of the Borrower and its Subsidiaries of properties or
assets of one or more persons in any two consecutive fiscal quarters for an
aggregate gross purchase price equal to or in excess of 10% of Total Asset Value
(as determined pursuant to the most recently delivered compliance certificate,
and without giving effect to adjustments to Total Asset Value in relation to
such acquisitions).
“Management Fees” means, collectively, all fees and income earned by the
Borrower and its Subsidiaries for the applicable period in connection with the
management, development, and operations of a property including, without
limitation, all property management fees, asset


15

--------------------------------------------------------------------------------



management fees, leasing and sales commissions, development fees, construction
management fees, tenant coordination fees, legal fees, accounting fees, tax
preparation fees, consulting fees, and financing or debt placement fees.
“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, properties or financial condition of the Borrower and its
Subsidiaries taken as a whole, (b) a material impairment of the ability of the
Borrower and its Subsidiaries taken as a whole to perform any of its obligations
under any Loan Document or (c) a material adverse effect on the validity or
enforceability of any of the Loan Documents.
“Material Indebtedness” means Indebtedness (other than the Loans and Nonrecourse
Indebtedness), or obligations in respect of one or more Swap Agreements, of any
one or more of the Borrower and its Subsidiaries in an aggregate principal
amount exceeding $100,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Subsidiary would be required to pay if such Swap Agreement were terminated
at such time.
“Material Subsidiaries” means any Additional Subsidiary Guarantor and any other
Subsidiary of the Borrower to which more than 5% of Total Asset Value is
attributable.
“Maturity Date” means July 26, 2024.
“Mezzanine Debt Investments” means any mezzanine or subordinated mortgage loans
made by a member of the Consolidated Group to entities that own commercial real
estate or to the members, partners, stockholders, or other equity owners of such
entities, which real estate has a value in excess of the sum of (x) the purchase
price of such Indebtedness with respect to any such Indebtedness that was
originated by a third party and acquired by such member of the Consolidated
Group, or (y) the amount of such Indebtedness with respect to any such
Indebtedness that was originated by such member of the Consolidated Group, plus
any senior debt encumbering such real estate and which has been designated by
the Borrower as a “Mezzanine Debt Investment” in its most recent financial
covenant compliance certificate; provided, however, that any such Indebtedness
owed by a member of the Consolidated Group shall be reduced by the Consolidated
Group’s pro rata share of such Indebtedness.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Negative Pledge” means a provision of any document, instrument or agreement
(including any charter, by-laws or other organizational documents), other than
this Agreement or any other Loan Document, that prohibits, restricts or limits,
or purports to prohibit, restrict or limit, the creation or assumption of any
Lien on any assets of a Person as security for the Indebtedness of such Person
or any other Person, or entitles another Person to obtain or claim the benefit
of a Lien on any assets of such Person; provided, however, that an agreement
that conditions a Person’s ability to encumber its assets upon the maintenance
of one or more specified ratios that limit such Person’s


16

--------------------------------------------------------------------------------



ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge.
“Net Operating Income” means, with respect to any Operating Property for any
period, as determined in accordance with GAAP, an amount equal to (i) the
aggregate rental income and other revenues from the operation of such Operating
Property, including from straight-lined rent and amortization of above or below
market leases minus (ii) all expenses and charges incurred in connection with
the operation of such Operating Property (including, without limitation, real
estate taxes, management fees (at an assumed amount equal to two percent (2%) of
the aggregate base rent and percentage rent (net of provisions for doubtful
accounts) due and payable under leases with tenants at such Operating Property),
provisions for doubtful accounts and rent under ground leases); but, for the
avoidance of doubt, excluding the payment of or provision for debt service
charges, income taxes, capital expenses, acquisition costs for consummated
acquisitions, depreciation, amortization, allocations of general overhead
expenses, property management fees, and other non-cash expenses.
“New Term Loan Commitments” has the meaning assigned to such term in
Section 2.04.
“New Term Loan Lender” has the meaning assigned to such term in Section 2.04.
“New Term Loan” has the meaning assigned to such term in Section 2.04.
“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money (or the portion thereof) in respect of which recourse for payment
(except for customary exceptions for fraud, misapplication of funds,
environmental indemnities, violation of “special purpose entity” covenants,
bankruptcy, insolvency, receivership or other similar events and other similar
exceptions to recourse liability until a claim is made with respect thereto, and
then in the event of any such claim, only a portion of such Indebtedness in an
amount equal to the amount of such claim shall no longer constitute “Nonrecourse
Indebtedness” for the period that such portion is subject to such claim) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness.
“Non-Stabilized Project” means, as of any date of determination, any Operating
Property (other than an Acquisition Asset or an Asset Under Development) for
which (i) Net Operating Income for the most recently ended period of twelve (12)
months for which the Borrower has reported financial results pursuant to Section
5.01 divided by the then-current Book Value of such Operating Property is less
than the Capitalization Rate and (ii) the Borrower has elected by written notice
to the Administrative Agent that such Operating Property be treated as a
Non-Stabilized Property. Any such Operating Property may continue to be treated
as a Non-Stabilized Property for up to twenty-four (24) months from the
Effective Date or such later date on which such Operating Property becomes a
Non-Stabilized Property.
“Non-Wholly-Owned Subsidiary” means any Subsidiary of the Borrower which is not
a Wholly-Owned Subsidiary of the Borrower.
“Notes” means any promissory notes executed by the Borrower to evidence the
Obligations in accordance with Section 2.10(e).


17

--------------------------------------------------------------------------------



“NYFRB” means the Federal Reserve Bank of New York.


“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
Federal funds transaction quoted at 11:00 a.m. (New York City time) on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.


“Obligations” means the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.
“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.
“Operating Property” means any real estate asset owned or ground leased by any
member of the Consolidated Group or any Investment Affiliate which at any time
(i) is an income producing property in operating condition and in respect of
which no material part thereof has been (a) damaged by fire or other casualty
(unless such damage has been repaired) or (b) condemned (unless the remaining
portion of such property has been restored), and (ii) is a retail property.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).


18

--------------------------------------------------------------------------------



“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight Federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Ownership Share” means (a) with respect to any member of the Consolidated Group
other than a Non-Wholly Owned Subsidiary, 100%, (b) with respect to any
Non-Wholly-Owned Subsidiary, the percentage of the issued and outstanding Equity
Interests in such Non-Wholly-Owned Subsidiary held by the Consolidated Group,
and (c) with respect to any Investment Affiliate, the percentage of the total
Equity Interests held by the Consolidated Group in the aggregate, in such
Investment Affiliate determined by calculating the greater of (i) the percentage
of the issued and outstanding Equity Interests in such Investment Affiliate held
by the Consolidated Group in the aggregate and (ii) the percentage of the total
Book Value of such Investment Affiliate that would be received by the
Consolidated Group in the aggregate, upon liquidation of such Investment
Affiliate, after repayment in full of all Indebtedness and other claims that
would have priority in such a liquidation of such Investment Affiliate.
“Parent Companies” means the Limited Partner, the General Partner and BPG.
“Parent Entity” means BPG, the Limited Partner or any other Person holding,
directly or indirectly, a majority of the Equity Interests in the Borrower.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Payment in Full” means the occurrence of all of the following conditions: (i)
all Commitments have been terminated, and (ii) the principal of and interest on
each Loan and all fees and other Obligations payable under the Loan Documents
have been paid in full (other than indemnities and other contingent Obligations
not then due and payable and as to which no claim has been made).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet delinquent or are being
contested in compliance with Section 5.04;


(b)    Statutory Liens of carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, (i) arising in the ordinary
course of business and securing obligations that are not overdue by more than 60
days, (ii) are being contested or bonded over in compliance with Section 5.04,
(iii) relate to tenant improvements and with respect to which the applicable
Subsidiary Guarantor is diligently enforcing its rights under a tenant lease to
have


19

--------------------------------------------------------------------------------



removed by the applicable tenant, or (iv) if not resolved in favor of the
applicable Subsidiary Guarantor, is not reasonably likely to result in a
material impairment of the value of the asset subject to such Lien;


(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;


(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;


(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k); and


(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Holders” means any of the following: Blackstone Real Estate Holdings
VI L.P., Blackstone Real Estate Partners (AIV) VI L.P., Blackstone Real Estate
Partners VI.F L.P., Blackstone Real Estate Partners VI L.P., Blackstone Real
Estate Partners VI. TE.1 L.P., Blackstone Real Estate Partners VI. TE.2 L.P.,
Blackstone Retail Principal Transaction Partners L.P., Blackstone Retail
Principal Transaction Partners CP L.P., Blackstone Retail Transaction II Holdco
L.P., BRE Throne JV Member LLC, BRE Southeast Retail Holdings LLC, BRE Retail
Holdco L.P., Blackstone Retail Transaction II Holdco L.P., any Affiliate of the
foregoing and any “group” within the meaning of Rule 13d-5 of the Exchange Act
as in effect on the Effective Date that includes any of the foregoing.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo Bank, National Association (or any replacement
Administrative Agent) as its prime rate in effect at its principal office (or
the principal office of any such replacement Administrative Agent); each change
in the Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.


20

--------------------------------------------------------------------------------



“Pro-Rata Share” means, with respect to any Lender, the percentage of the total
Loan Exposure and unused Commitments represented by such Lender’s Loan Exposure
and unused Commitments.
“Public Vehicle” means a Person whose Equity Interests are listed on a
nationally-recognized stock exchange in the United States, or a Wholly-Owned
Subsidiary or an operating partnership of such Person.
“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.
“Register” has the meaning assigned to such term in Section 9.04(b)(iv).
“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of §856, et. seq. of the Code or any
successor provisions.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Loan Exposures and unused
Commitments representing more than 50% of the sum of the total Loan Exposures
and unused Commitments at such time; provided that, in the event any of the
Lenders shall be a Defaulting Lender, then for so long as such Lender is a
Defaulting Lender, “Required Lenders” means Lenders (excluding all Defaulting
Lenders) having Loan Exposures and unused Commitments representing more than 50%
of the sum of the total Loan Exposures and unused Commitments of such Lenders
(excluding all Defaulting Lenders) at such time.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.
“S&P” means S&P Global Ratings, or any successor thereto.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State and (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions, currently limited to Cuba, Iran, North
Korea, Sudan, Syria and the territory of Crimea.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or by the United Nations Security Council, the


21

--------------------------------------------------------------------------------



European Union or any European Union member state, (b) any Person located,
organized or resident in a Sanctioned Country or (c) any Person fifty percent
(50%) or more owned by any such Person or Persons.
“SEC” means the Securities and Exchange Commission of the United State of
America.
“Secured Indebtedness” means all Indebtedness of any Person that is secured by a
Lien on any asset of such Person.
“Solvent” when used with respect to any Person, means that, as of any date of
determination, (a) the fair saleable value of its assets on a going concern
basis is in excess of the total amount of its liabilities (including, without
limitation, contingent liabilities); (b) the present fair saleable value of its
assets on a going concern basis is greater than the probable liability on its
existing debts as such debts become absolute and matured; (c) it is then able
and expects to be able to pay its debts (including, without limitation,
contingent debts and other commitments) as they mature in the ordinary course of
business; and (d) it has capital sufficient to carry on its business as
conducted and as proposed to be conducted.
“Stabilized Project” means an Operating Property which is not (i) an Acquisition
Asset, (ii) an Asset Under Development or (iii) a Non-Stabilized Project.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.


22

--------------------------------------------------------------------------------



“Subsidiary Guaranty” means, collectively any Guaranty in substantially the form
of Exhibit F that may be executed and delivered after the Effective Date by an
Additional Subsidiary Guarantor in accordance with Section 5.10(a).
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Asset Value” means, as of any date, an amount equal to the sum of the
following for the Consolidated Group and the Investment Affiliates (in each
case, in an amount equal to the Ownership Share for each member of the
Consolidated Group and each Investment Affiliate):
(a)    the Total Capitalization Value as of such date, plus


(b)    the then-current Book Value of Land, plus


(c)    the then-current Book Value of Assets Under Development, plus


(d)    the value of Non-Stabilized Projects, as determined individually for each
Non-Stabilized Project, at the then-current Book Value thereof, plus


(e)    the value of Mezzanine Debt Investments that are not more than ninety
(90) days past due determined in accordance with GAAP, plus


(f)    the then-current value under GAAP of all First Mortgage Receivables;


provided that, notwithstanding anything to the contrary herein, the aggregate
contributions to Total Asset Value from categories (c), (d) and (e) above shall
not exceed 35% of Total Asset Value (and any amount in excess of such limitation
shall be excluded from the calculation of Total Asset Value).
“Total Capitalization Value” means, as of any date, without duplication, an
amount equal to the sum of the following for the Consolidated Group and the
Investment Affiliates (in each case, in an amount equal to the Ownership Share
for each member of the Consolidated Group and each Investment Affiliate):
(a)    the Ownership Share of Net Operating Income from Stabilized Projects of
the Consolidated Group for the most recent six (6) months for which the Borrower
has reported financial results pursuant to Section 5.01, annualized, and divided
by the Capitalization Rate, plus


23

--------------------------------------------------------------------------------





(b)    the Ownership Share of Net Operating Income from Stabilized Projects
owned by Investment Affiliates for the most recent six (6) months for which the
Borrower has reported financial results pursuant to Section 5.01, annualized,
and divided by the Capitalization Rate, plus


(c)    the amount of Management Fees received by the Consolidated Group for the
most recent six (6) months for which the Borrower has reported financial results
pursuant to Section 5.01, annualized, and divided by the Capitalization Rate,
provided that the amount added to Total Capitalization Value pursuant to this
clause (c) shall not exceed 5% of the Total Capitalization Value, plus


(d)    Acquisition Assets valued at the higher of their capitalization value (so
long as owned for at least six (6) months) or acquisition cost, such
capitalization value to be calculated by dividing (x) the Net Operating Income
for such Acquisition Assets for the most recent six (6) months for which the
Borrower has reported financial results pursuant to Section 5.01, annualized, by
(y) the Capitalization Rate.


“Total Interest Expense” means, for any period, without duplication, the sum of
(a) the Ownership Share of interest expense, determined on a notional basis, of
the Consolidated Group for such period attributable to Total Outstanding
Indebtedness (without taking into account (A) gains or losses on early
retirement of debt, (B) any commitment, upfront, arrangement, structuring or
similar financing fees or premiums (including redemption and prepayment
premiums) or original issue discount, (C) any cash costs associated with
obtaining hedging arrangements or any breakage thereof, (D) any deferred
financing costs or (E) any debt modification charges) during such period plus
(b) the Ownership Share of any interest expense of the type described in clause
(a), determined on a notional basis, of any Investment Affiliate, for such
period, whether recourse or non-recourse.
“Total Net Operating Income” means for the Consolidated Group and all Investment
Affiliates for any period, as determined in accordance with GAAP, an amount
equal to (i) the aggregate rental income and other revenues from the operation
of all real estate assets, including from straight-lined rent and amortization
of above or below market leases minus (ii) all expenses and other charges
incurred in connection with the operation of such real estate assets (including,
without limitation, real estate taxes, management fees, provisions for doubtful
accounts and rent under ground leases); but, for the avoidance of doubt,
excluding the payment of or provision for debt service charges, income taxes,
capital expenses, and depreciation, amortization, and other non-cash expenses.
“Total Outstanding Indebtedness” means, as of any date of determination, without
duplication, the sum of (a) the Ownership Share of all Indebtedness of the
Consolidated Group outstanding at such date, determined on a notional basis,
plus (b) the applicable Ownership Share of any Indebtedness of each Investment
Affiliate other than Indebtedness of such Investment Affiliate to a member of
the Consolidated Group.
“Total Secured Indebtedness” means, as of any date of determination, without
duplication, the sum of (a) the aggregate principal amount of that portion of
the Total Outstanding Indebtedness that is Secured Indebtedness, without regard
to recourse (it being understood that any Secured Indebtedness that is
guaranteed on an unsecured basis by any member of the Consolidated Group


24

--------------------------------------------------------------------------------



shall in any event be treated as Secured Indebtedness), plus (b) the aggregate
principal amount of any Unsecured Indebtedness of a Subsidiary of the Borrower
that is to be treated as Secured Indebtedness in accordance with Section
5.10(a).
“Total Unsecured Indebtedness” means, as of any date of determination, without
duplication, the aggregate principal amount of that portion of the Total
Outstanding Indebtedness that is Unsecured Indebtedness, without regard to
recourse (it being understood that any Secured Indebtedness that is guaranteed
on an unsecured basis by any member of the Consolidated Group shall in any event
be treated as Secured Indebtedness), including without limitation all the
outstanding Indebtedness under this Agreement as of such date.
“Transactions” means the execution, delivery and performance by the Borrower and
the other Loan Parties of this Agreement and the other Loan Documents, the
borrowing of Loans and the use of the proceeds thereof.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Unencumbered Asset” means any Acquisition Asset, Land, Operating Property and
any Asset Under Development located in the United States which, as of any date
of determination:
(a)    100% of which is owned directly or indirectly in fee simple, in a
condominium structure or ground leased (under an Eligible Ground Lease) by the
Borrower or any Subsidiary that is a Wholly-Owned Subsidiary; and
(b)    is not subject to any Liens, claims, or restrictions on transferability
or assignability of any kind (including any such Lien, claim or restriction
imposed by the organizational documents of any subsidiary, any Negative Pledge
clause, or any “equal and ratable” clause or similar provision that entitles an
entity to a Lien on such asset upon the occurrence of any contingency) other
than (i) Permitted Encumbrances or Liens in favor of the Administrative Agent,
(ii) customary restrictions on transferability that result in a change of
control or that trigger a right of first offer or right of first refusal and
(iii) negative pledge clauses contained in other senior unsecured indebtedness
that is no more burdensome than the provisions included in the Loan Documents.
Notwithstanding the foregoing, to the extent that and only so long as any
Acquisition Asset, Land, Operating Property or any Asset Under Development
otherwise satisfies clauses (a) and (b) above but is an “Excluded Unencumbered
Asset” pursuant to Section 5.10(a)(2)(ii), such Acquisition Asset, Land,
Operating Property or Asset Under Development shall not be an “Unencumbered
Asset.”
Notwithstanding the foregoing, a 1031 Property may constitute an Unencumbered
Asset so long as: (I) the Borrower or a Wholly-Owned Subsidiary thereof leases
such 1031 Property from the applicable EAT (or Wholly Owned Subsidiary(ies)
thereof, as applicable) and the Borrower or a Wholly-Owned Subsidiary thereof
manages such 1031 Property; (II) the Borrower or a Wholly-Owned Subsidiary
thereof is obligated to purchase such 1031 Property (or Wholly-Owned
Subsidiary(ies) of the applicable EAT that owns such 1031 Property) from the
applicable EAT (or


25

--------------------------------------------------------------------------------



such Wholly-Owned Subsidiary(ies) of the EAT, as applicable) (other than in
circumstances where the 1031 Property is disposed of by the Borrower or any
Subsidiary); (III) the applicable EAT is obligated to transfer such 1031
Property (or its Wholly-Owned Subsidiary(ies) that owns such 1031 Property, as
applicable) to the Borrower or a Wholly-Owned Subsidiary thereof, directly or
indirectly (including through a QI); (IV) the applicable EAT (or Wholly-Owned
Subsidiary(ies) thereof that owns such 1031 Property, as applicable) acquired
such 1031 Property with the proceeds of a loan made by the Borrower or a
Wholly-Owned Subsidiary, which loan is secured either by a mortgage on such 1031
Property and/or a pledge of all of the equity interests of the applicable
Wholly-Owned Subsidiary(ies) of an EAT that owns such 1031 Property, as
applicable; and (V)  such 1031 Property is not subject to any liens, claims, or
restrictions on transferability or assignability of any kind other than (A) as
permitted pursuant to clause (b) above, (B) the Lien of any mortgage or pledge
referred to in the immediately preceding clause (IV) or (C) a negative pledge
binding on the EAT in favor of the Borrower or any Wholly-Owned Subsidiary.
“Unencumbered Asset Value” means, as of any date, an amount equal to the sum of
the following for the Consolidated Group (in each case, in an amount equal to
the Ownership Share for each member of the Consolidated Group):
(a)    Net Operating Income from Stabilized Projects that are Unencumbered
Assets for the most recent six (6) months for which the Borrower has reported
results, annualized, and divided by the Capitalization Rate, plus


(b)    the then-current Book Value of Assets Under Development that are
Unencumbered Assets, provided that the amount added to Unencumbered Asset Value
pursuant to this clause (b) shall not exceed 10% of the total Unencumbered Asset
Value, plus


(c)    the then-current Book Value of all Land that is an Unencumbered Asset,
provided that the amount added to Unencumbered Asset Value pursuant to this
clause (c) shall not exceed 5% of the total Unencumbered Asset Value, plus
(d)    Acquisition Assets that are Unencumbered Assets valued at the higher of
their capitalization value (so long as owned for at least six (6) months) or
acquisition cost, such capitalization value to be calculated by dividing (x) the
Net Operating Income for such Acquisition Assets for the most recent six (6)
months, annualized, by (y) the Capitalization Rate, plus


(e)    the value of Non-Stabilized Projects that are Unencumbered Assets, as
determined individually for each such unencumbered Non-Stabilized Project, at
the then-current Book Value thereof, plus


(f)    75% of the amount of Management Fees received by the Consolidated Group
for the most recent six (6) months for which the Borrower has reported results,
annualized, and divided by 15%, provided that the amount added to Unencumbered
Asset Value pursuant to this clause (f) shall not exceed 5% of the total
Unencumbered Asset Value.


Notwithstanding anything to the contrary herein, the aggregate contributions to
Unencumbered Asset Value from Unencumbered Assets that are 1031 Properties shall
not exceed 5% of Unencumbered Asset Value.


26

--------------------------------------------------------------------------------



“Unrestricted Cash” means all Balance Sheet Cash other than cash and Cash
Equivalents held as collateral, in escrow in a bank account by a lender,
creditor or contract counterparty and from like-kind exchanges.
“Unsecured Indebtedness” means all Indebtedness of any Person that is not
secured by a Lien on any asset of such Person.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary of which all of
the outstanding voting Equity Interests shall at the time be owned or
controlled, directly or indirectly, by such Person or one or more Wholly-Owned
Subsidiaries of such Person, or by such Person and one or more Wholly-Owned
Subsidiaries of such Person, or (ii) any partnership, association, joint venture
or similar business organization of which 100% of the Equity Interests having
ordinary voting power shall at the time be so owned or controlled by such
Person.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).


SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. With
respect to a reference to any date, the word “from” shall mean “from and
including” such date and the word “until” shall mean “until but excluding such
date”. Unless the context requires otherwise (a) any definition of or reference
to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and


27

--------------------------------------------------------------------------------



words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and (f) any
reference to any law, rule or regulation shall mean such law, rule or regulation
as amended, modified, replaced or supplemented from time to time.


SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Borrower or any Subsidiary at
“fair value”, as defined therein.


ARTICLE II


The Credits


SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make a Loan (other than New Term Loans) to the Borrower on
the Effective Date in the principal amount requested by the Borrower in
accordance with Section 2.03 so long as such requested amount does not result in
(i) the principal amount of the Loan made by such Lender exceeding its
Commitment or (ii) the aggregate principal amount of all Loans made by the
Lenders exceeding the total Commitments. The Commitments of the Lenders to make
the Loans (other than the New Term Loan Commitments, which shall be governed by
Section 2.04) shall expire on the earlier of (a) the Effective Date after such
Loans are made hereunder and (b) August 31, 2017. Any portion of the Loans that
is repaid may not be reborrowed.


SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.




28

--------------------------------------------------------------------------------



(b) Subject to Section 2.14, each Borrowing of any Class shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. So long as doing so would not result in any increased costs
to which the Borrower would be responsible for under Section 2.15, each Lender
at its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.


(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$5,000,000 and not less than $10,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments. Borrowings of more than one Type and Class may
be outstanding at the same time; provided that there shall not at any time be
more than a total of seven (7) Eurodollar Borrowings outstanding.


(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.


SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 12:00 p.m., New York City time, on the
Business Day of the proposed Borrowing. Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery, telecopy
or e-mail to the Administrative Agent of a written Borrowing Request and signed
by an Authorized Officer. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:


(i)the aggregate principal amount of the requested Borrowing;


(ii)the date of such Borrowing, which shall be a Business Day;


(iii)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;


(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and


(v)the location and account number of the account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.




29

--------------------------------------------------------------------------------



If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Eurodollar Borrowing with an Interest Period of one (1)
month. If no Interest Period is specified with respect to any requested
Eurodollar Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04. Incremental Facility. On one or more occasions at any time after
the Effective Date, the Borrower may by written notice to the Administrative
Agent elect to request the establishment of one or more new term loan
commitments (the “New Term Loan Commitments”) by up to an aggregate amount not
to exceed $500,000,000 for all New Term Loan Commitments. Each such notice shall
specify the date (each, an “Increased Amount Date”) on which the Borrower
proposes that such New Term Loan Commitments shall be effective, which shall be
a date not less than five (5) Business Days after the date on which such notice
is delivered to the Administrative Agent. The Administrative Agent and/or its
Affiliates shall use commercially reasonable efforts, with the assistance of the
Borrower, to arrange a syndicate of Lenders or other Persons that are Eligible
Assignees willing to hold the requested New Term Loan Commitments; provided that
(x) any New Term Loan Commitments on any Increased Amount Date shall be in the
minimum aggregate amount of $10,000,000, (y) any Lender approached to provide
all or a portion of the New Term Loan Commitments may elect or decline, in its
sole discretion, to provide a New Term Loan Commitment, and (z) any Lender or
other Person that is an Eligible Assignee (each, a “New Term Loan Lender”) to
whom any portion of such New Term Loan Commitment shall be allocated shall be
subject to the approval of the Borrower and the Administrative Agent (such
approval not to be unreasonably withheld or delayed), unless such New Term Loan
Lender is an existing Lender.


The terms and provisions of any New Term Loan Commitments and any New Term Loans
shall (a) provide that the maturity date of any New Term Loan that is a separate
tranche shall be no earlier than the latest Maturity Date for any then
outstanding tranches of Loans and shall not have any scheduled amortization
payments, (b) share ratably in any prepayments of the existing Loans, unless the
Borrower and the New Term Loan Lenders in respect of such New Term Loans elect
lesser payments and (c) other than pricing or maturity date, shall have the same
terms as the then outstanding tranches of Loans; provided that applicable
interest rate margins, arrangement fees, upfront or other fees, and original
issue discount (subject to the remaining terms of this proviso) with respect to
any New Term Loan Commitments shall be determined by the Borrower and the
applicable New Term Loan Lenders; provided, further, that New Term Loan
Commitments may contain (x) additional or more restrictive covenants that are
applicable only to periods after the latest Maturity Date of any Loans
outstanding immediately prior to giving effect to such New Term Loan Commitments
and (y) other terms that are reasonably acceptable to the Administrative Agent.
The effectiveness of any New Term Loan Commitments and the availability of any
borrowings under any such New Term Loan Commitment shall be subject to the
satisfaction of the following conditions precedent: (x) after giving pro forma
effect to such New Term Loan Commitments and borrowings and the use of proceeds
thereof, (i) no Default or Event of Default shall exist and (ii) as of the last
day of the most recent month for which financial statements have been delivered
pursuant to Section 5.01, the Borrower would have been in compliance with the


30

--------------------------------------------------------------------------------



Financial Covenants that are applicable at such time; (y) the representations
and warranties made or deemed made by the Borrower in any Loan Document shall be
true and correct in all material respects on the effective date of such New Term
Loan Commitments except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents; and (z) the
Administrative Agent shall have received each of the following, in form and
substance reasonably satisfactory to the Administrative Agent: (i) if not
previously delivered to the Administrative Agent, copies certified by the
Secretary or Assistant Secretary of (A) all corporate or other necessary action
taken by the Borrower to authorize such New Term Loan Commitments and (B) if
applicable, all corporate, partnership, member, or other necessary action taken
by each Guarantor authorizing the Guaranty by such Guarantor of such New Term
Loan Commitments; and (ii) if requested by the Administrative Agent, a customary
opinion of counsel to the Borrower and, if applicable, the Guarantors (which may
be in substantially the same form as delivered on the Effective Date and may be
delivered by internal counsel of the Borrower), and addressed to the
Administrative Agent and the Lenders, and (iii) if requested by any Lender, new
notes executed by the Borrower, payable to any new Lender, and replacement notes
executed by the Borrower, payable to any existing Lenders; provided, that, such
Lender shall promptly return any existing Notes held by such Lender to the
Borrower (or, if lost, destroyed or mutilated, if requested by the Borrower, a
lost note affidavit in customary form and including a customary indemnity).
On any Increased Amount Date on which any New Term Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions, (i)
each New Term Loan Lender shall make a Loan to the Borrower (a “New Term Loan”)
in an amount equal to its New Term Loan Commitment, and (ii) each New Term Loan
Lender shall become a Lender hereunder with respect to the New Term Loan
Commitment and the New Term Loans made pursuant thereto.
The Administrative Agent shall notify the Lenders promptly upon receipt of the
Borrower’s notice of each Increased Amount Date and in respect thereof the New
Term Loan Commitments and the New Term Loan Lenders, in each case subject to the
assignments contemplated by this Section.
The upfront fees payable to the New Term Loan Lenders shall be determined by the
Borrower and the applicable New Term Loan Lenders.
The New Term Loan Commitments shall be effected pursuant to one or more
Additional Credit Extension Amendments executed and delivered by the Borrower,
New Term Loan Lenders, and the Administrative Agent, and each of which shall be
recorded in the Register. Each Additional Credit Extension Amendment may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 2.04.
SECTION 2.05. [Reserved].


SECTION 2.06. [Reserved].


SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by


31

--------------------------------------------------------------------------------



12:00 noon (or 2:00 p.m., in the case of an ABR Borrowing requested on such
day), New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower promptly,
but in no event later than 2:00 p.m. (or 3:00 p.m., in the case of an ABR
Borrowing requested on such day), New York City time, by crediting the amounts
so received, in like funds, to an account of the Borrower or other account
designated by the Borrower in the applicable Borrowing Request. The Borrower
hereby authorizes the Administrative Agent to disburse the proceeds of any Loan
made by the Lenders or any of their Affiliates pursuant to the Loan Documents as
requested by an authorized representative of the Borrower to any of the accounts
designated in the Disbursement Instruction Agreement.


(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.


SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.


(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by an Authorized Officer.




32

--------------------------------------------------------------------------------



(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:


(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;


(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and


(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.


If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.


(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a
Eurodollar Borrowing with an Interest Period of one (1) month’s duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.


SECTION 2.09. [Reserved].


SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender, the then unpaid principal amount of each Loan on the Maturity Date.


(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such


33

--------------------------------------------------------------------------------



Lender, including the amounts of principal and interest payable and paid to such
Lender from time to time hereunder.


(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.


(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.


(e) Any Lender may request that Loans made by it be evidenced by one or more
promissory notes in substantially the form of Exhibit D. In such event, the
Borrower shall prepare, execute and deliver to such Lender one or more
promissory notes payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns). Thereafter, the Loans
evidenced by such promissory note(s) and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein, unless such assignee elects not to receive a Note (in which case such
assignor shall return to the Borrower any Note issued to it, or in the case of
any loss, theft or destruction of any such Note, a lost note affidavit in
customary form) (or, if such promissory note is a registered note, to such payee
and its registered assigns). Upon either (a) Payment in Full of the Loans
evidenced by any such promissory note or (b) the assignment of such Loans and
Commitments in accordance with Section 9.04 hereof, each such promissory note
shall be promptly returned to the Borrower by the payee named therein at the
request of the Borrower or in the case of any loss, theft or destruction of any
such Note, a lost note affidavit in customary form.


SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty (except as provided in Section 2.11(b) and Section 2.16),
subject to prior notice in accordance with paragraph (c) of this Section.


(b) If Borrower prepays the Loans after the Effective Date and prior to the
first anniversary of the Effective Date, Borrower shall pay a prepayment premium
equal to 2% of the principal amount of such Loans that are prepaid. If Borrower
prepays the Loans on or after the first anniversary of the Effective Date and
prior to the second anniversary of the Effective Date, the Borrower shall pay a
prepayment premium equal to 1% of the principal amount of the Loans that are
prepaid. If Borrower prepays the Loans on or after the second anniversary of the
Effective Date, no prepayment premium shall be required to be paid.


(c) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment or


34

--------------------------------------------------------------------------------



(ii) in the case of prepayment of an ABR Borrowing, not later than 12:00 p.m.,
New York City time, on the date of prepayment (or such shorter times as the
Administrative Agent may agree in its sole discretion). Each such notice shall
be irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that a notice of
prepayment may state that such notice is conditioned upon the effectiveness of
other credit facilities or the closing of a specified transaction, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type and Class as provided in Section 2.02. Each prepayment of a Borrowing shall
be applied ratably to the applicable Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.13. Any portion of the Loans that is prepaid or repaid may not be
reborrowed.


SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent,
for its own account and for the account of the Lenders, as applicable, fees
payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.


(b) All fees payable hereunder shall be paid on the dates due, in immediately
available funds. Fees paid shall not be refundable under any circumstances.


SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.


(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.


(c) Notwithstanding the foregoing, if an Event of Default under Section 7.01(a),
(b), (h) or (i) has occurred and is continuing, all overdue Obligations (which
shall include all Obligations following an acceleration under Section 7.01,
including an automatic acceleration) shall bear interest, after as well as
before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR  Loans as provided in
paragraph (a) of this Section.


(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.


(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is


35

--------------------------------------------------------------------------------



based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent in accordance with the terms hereof, and
such determination shall be conclusive absent manifest error.
    
SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:


(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or


(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and unless repaid, such Borrowing shall be made as an ABR Borrowing, and (ii) if
any Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be
made as an ABR Borrowing; provided that if the circumstances giving rise to such
notice affect only one Type of Borrowings, then the other Type of Borrowings
shall be permitted.
SECTION 2.15. Increased Costs. (a) If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);


(ii)impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or


(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Loan (or
of maintaining its obligation to make any such Loan) or to reduce the amount of
any sum received or receivable by such Lender or such


36

--------------------------------------------------------------------------------



other Recipient hereunder (whether of principal, interest or otherwise), in each
case in an amount that such Lender or such other Recipient deems to be material,
then the Borrower will pay to such Lender or such other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender or such
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.
(b) If any Lender determines that any Change in Law regarding capital or
liquidity ratios or requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.


(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error; provided that such Lender shall not
seek compensation under paragraphs (a) or (b) of this Section unless such Lender
is making such claims from similarly situated borrowers under similar credit
facilities (to the extent such Lender has the right under such similar credit
facilities to do so). The Borrower shall pay such Lender the amount shown as due
on any such certificate within 30 days after receipt thereof.


(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.


SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(c) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event (excluding loss of anticipated profits);
provided that each such Lender shall use reasonable efforts to mitigate any such
loss, cost and expense in accordance with Section 2.19. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount


37

--------------------------------------------------------------------------------



determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan (excluding any loss of Applicable Rate), for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
Adjusted LIBO Rate applicable at the commencement of such period, for dollar
deposits of a comparable amount and period. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section, including, if requested by the Borrower, in reasonable detail a
description of the basis for such compensation and a calculation of such amount
or amounts (but excluding any confidential or proprietary information of such
Lender), shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within thirty (30) days after receipt thereof.


SECTION 2.17. Payments Free of Taxes. (a) Any and all payments by or on account
of any obligation of any Loan Party under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.17) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.


(b) Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.


(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.


(d) Indemnification by the Borrower. The Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.




38

--------------------------------------------------------------------------------



(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).


(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.


(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,


(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
        
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:




39

--------------------------------------------------------------------------------



(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS
Form 8-WBEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form 8-WBEN-E establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;


(2) executed copies of IRS Form W-8ECI;


(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form 8-WBEN-E; or


(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form 8-WBEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit C-4 on behalf of each such direct and indirect partner;


(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the


40

--------------------------------------------------------------------------------



Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g) in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


(i) Defined Terms. For purposes of this Section 2.17, the term “applicable law”
includes FATCA.


SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without set off or
counterclaim (but without prejudice to the Borrower’s rights with respect to any
Defaulting Lender). Any amounts received after such time on any date may, in the
discretion of the Administrative


41

--------------------------------------------------------------------------------



Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 270 Park Avenue, New York, New York
except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars. Each payment
(including each prepayment) by the Borrower on account of principal of and
interest on the Loans shall be made pro rata according to the respective
outstanding principal amounts of the Loans then held by the Lenders.


(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.


(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.


(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative


42

--------------------------------------------------------------------------------



Agent forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.


(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.07(b), Section 2.18(d) or Section 9.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold such amounts in a segregated account over which the
Administrative Agent shall have exclusive control as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of clause (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.


SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Sections 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


(b) If (w) any Lender requests compensation under Section 2.15, or (x) if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or (y) if any Lender becomes Defaulting Lender, or (z) any Lender
has refused to consent to any proposed amendment, modification, waiver,
termination or consent with respect to any provision of this Agreement or any
other Loan Document that, pursuant to Section 9.02, requires the consent of all
Lenders or each Lender affected thereby and with respect to which Lenders
constituting the Required Lenders have consented to such proposed amendment,
modification, waiver, termination or consent, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Sections 2.15 or
2.17) and obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent if such assignee is not a Lender,
which consent shall not unreasonably be withheld, (ii) subject to the Borrower’s
rights with respect to Defaulting Lenders under Section 2.20 hereof, such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder, from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the


43

--------------------------------------------------------------------------------



Borrower (in the case of all other amounts), (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in or elimination of such compensation or payments, and
(iv) in the case of any such assignment resulting from a Lender’s refusal to
consent to a proposed amendment, modification, waiver, termination or consent,
the assignee shall approve the proposed amendment, modification, waiver,
termination or consent. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.


SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, for so
long as such Lender is a Defaulting Lender, the Commitments and Loan Exposure of
such Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02); provided,
that (i) such Defaulting Lender’s Commitments may not be increased or extended
without its consent and (ii) the principal amount of, or interest or fees
payable on, Loans may not be reduced or excused or the scheduled date of payment
may not be postponed as to such Defaulting Lender without such Defaulting
Lender’s consent.


SECTION 2.21. [Reserved].


SECTION 2.22. Extending Facilities.


(a) The Borrower may at any time and from time to time request that all or any
portion of Loans with a like maturity date (an “Existing Loan Facility”) be
converted to extend the scheduled maturity date(s) with respect to all or a
portion of any principal amount of such Loans and to otherwise modify the terms
of such Loans to the extent not prohibited in this Section 2.22 (any such Loans
which have been so converted, “Extended Loans”) and to provide for other terms
consistent with this Section 2.22 (an “Extension”). Any such request shall be
made on a pro rata basis and on the same terms to each applicable Lender. In
order to establish any Extended Loans, the Borrower shall provide a notice to
the Administrative Agent (which shall provide a copy of such notice to each of
the Lenders under the applicable Existing Loan Facility) (an “Extension
Request”) setting forth the proposed terms of the Extended Loans to be
established, provided that:


(i) all or any of the scheduled amortization payments of principal of the
Extended Loans (including the maturity date) may be delayed to later dates than
the scheduled amortization payments of principal (including the maturity date)
of the Loans of such Existing Loan Facility to the extent provided in the
applicable Loan Extension Amendment;


(ii) the interest margins with respect to the Extended Loans may be different
than the interest margins for the Loans of such Existing Loan Facility, and
upfront fees may be paid to the Extending Lenders, in each case, to the extent
provided in the applicable Loan Extension Amendment;




44

--------------------------------------------------------------------------------



(iii) the Loan Extension Amendment may provide for other covenants and terms
that apply solely to any period after the latest applicable Maturity Date of the
Loans being converted as in effect on the effective date of the Loan Extension
Amendment immediately prior to the establishment of such Extended Loans;


(iv) no Extended Loans may be optionally prepaid prior to the date on which the
Loans under the Existing Loan Facility from which they were converted are repaid
in full unless such optional prepayment is accompanied by a pro rata optional
prepayment of the Loans under such Existing Loan Facility; and


(v) no Extended Loans shall be entitled to the benefit of any collateral while
any Existing Loan Facility is outstanding unless all outstanding Existing Loan
Facilities also receive the benefit of such collateral.


Any Extended Loans converted pursuant to any Loan Extension Amendment shall be
designated a separate Class of Extended Loans for all purposes of this
Agreement; provided that (x) any Extended Loans converted from an Existing Loan
Facility may, to the extent provided in the applicable Loan Extension Amendment,
be designated as an increase in any previously established Class of Loans with
respect to such Existing Loan Facility and (y) there shall not be more than
three (3) tranches of Loans after giving effect to such Extension. Any Extended
Loans shall constitute a separate Class of Loans from the Class of Loans from
which they were converted. No Extension shall constitute a voluntary or
mandatory prepayment for purposes of Sections 2.10 and 2.11. Each Extension
shall become effective only with respect to the Loans of the Lenders that accept
an Extension Request.
(b) The Borrower shall provide the applicable Extension Request at least ten
(10) Business Days prior to the date on which Lenders under the Existing Loan
Facility are requested to respond. No Extension Request is required to be in any
minimum amount or increment; provided that the Borrower may specify as a
condition to consummating any such Extension that a minimum amount (to be
specified in the applicable Extension Request) of Loans be tendered (subject to
waiver by the Borrower in its sole discretion). No Lender shall have any
obligation to agree to have any of its Loans of any Existing Loan Facility
converted into Extended Loans pursuant to any Extension Request. Any Lender (an
“Extending Lender”) wishing in its sole and individual discretion to have all or
any portion of its Loans under the Existing Loan Facility subject to such
Extension Request converted into Extended Loans shall notify the Administrative
Agent (an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Loans under the Existing Loan Facility
which it has elected to request be converted into Extended Loans. In the event
that the aggregate amount of Loans under the Existing Loan Facility subject to
Extension Elections exceeds the amount of Extended Loans requested pursuant to
the Extension Request, Loans, subject to Extension Elections shall be converted
to Extended Loans on a pro rata basis based on the amount of Loans included in
such Extension Election. It shall be a condition precedent to the effectiveness
of any Extension that no Default or Event of Default shall exist on the date of
the Extension Request and on the date of the Extension.


(c) Each Class of Extended Loans shall be established pursuant to an amendment
(a “Loan Extension Amendment”) to this Agreement among the Borrower, the
Administrative Agent and each Extending Lender providing an Extended Loan
thereunder which shall be consistent with the


45

--------------------------------------------------------------------------------



provisions set forth in paragraph (a) above (but which shall not require the
consent of any other Lender) and which may include such technical amendments to
this Agreement as may be necessary or appropriate in the reasonable opinion of
the Administrative Agent and the Borrower. Each Loan Extension Amendment shall
be binding on the Lenders and the other parties hereto. In connection with any
Loan Extension Amendment, the Borrower shall deliver a reaffirmation of the
Guaranty from each Guarantor, if any, and such resolutions, certificates,
opinions of counsel (including in-house opinions in lieu of opinions of outside
counsel) and other documents in connection therewith as may be reasonably
requested by the Administrative Agent.


(d) This Section 2.22 shall supersede any provisions in Sections 2.18 or 9.02 to
the contrary.


ARTICLE III


Representations and Warranties


The Borrower represents and warrants to the Lenders that:
SECTION 3.01. Organization; Powers. Each of the Parent Companies and each of the
Borrower and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization and has all
requisite power and authority to carry on its business as now conducted, except
where such failure to be in good standing of any Subsidiary of the Borrower
would not reasonably be expected to, individually or in the aggregate, result in
a Material Adverse Effect, and, (b) except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required.


SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate, partnership, limited liability company or other
organizational powers and have been duly authorized by all necessary corporate,
partnership, limited liability company or other organizational action. Each of
this Agreement and the other Loan Documents to which a Loan Party is a party has
been duly executed and delivered by such Loan Party and constitutes a legal,
valid and binding obligation of such Loan Party, enforceable against such Loan
Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.


SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for such filings as may be required
with the SEC to comply with disclosure obligations, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries or the Parent Companies or
any order of any Governmental Authority, except for any violation of any
applicable law or regulation that would not reasonably be expected to have a
Material Adverse Effect, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or the Parent Companies or their assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries or the Parent Companies, except for any violation or


46

--------------------------------------------------------------------------------



default that would not reasonably be expected to have a Material Adverse Effect,
and (d) will not result in the creation or imposition of any Lien on any asset
of the Borrower or any of its Subsidiaries or the Parent Companies.


SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, retained earnings and cash flows (i) as of and for the
fiscal year ended December 31, 2016, audited by Deloitte LLP, independent public
accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended March 31, 2017, certified by a Financial Officer. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.


(b) Since March 31, 2017, no event, development or circumstance has occurred
which has had, or would reasonably be expected to have, a Material Adverse
Effect.


SECTION 3.05. Properties. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except (i) in the case of Permitted Encumbrances or
(ii) where the failure to do so would not reasonably be expected to have a
Material Adverse Effect. Each of the assets included as Unencumbered Assets for
purposes of the Financial Covenants most recently reported in the compliance
certificate delivered pursuant to Section 4.01(c)(vii) or in a compliance
certificate delivered pursuant to Section 5.01(c), satisfied, as of the
Effective Date (in the case of the compliance certificate delivered pursuant to
Section 4.01(c)(vii)) or the end of the fiscal period covered by such compliance
certificate (in the case of a compliance certificate delivered pursuant to
Section 5.01(c)), the requirements for an Unencumbered Asset set forth in the
definition thereof. As of the Effective Date, the compliance certificate
delivered pursuant to Section 4.01(c)(vii) sets forth a list of the Unencumbered
Assets and whether such Unencumbered Asset is subject to an Eligible Ground
Lease.


(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.


SECTION 3.06. Litigation, Guarantee Obligations, and Environmental Matters. (a)
There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against the Borrower or any of its Subsidiaries or any Parent Company
(i) as to which there is a reasonable likelihood of an adverse determination and
that, if adversely determined, would reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect (other than the Disclosed
Matters and matters fully covered by insurance as to which the insurer has been
notified of such action, suit or proceeding and has not issued a notice denying
coverage thereof) or (ii) challenging the validity or enforceability of this
Agreement, the other Loan Documents or the Transactions. As of the date of this
Agreement, the


47

--------------------------------------------------------------------------------



Borrower and its Subsidiaries have no material contingent obligations that are
not disclosed in the financial statements referred to in Section 3.04 or listed
as a Disclosed Matter.


(b) Except with respect to any other matters that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
neither the Borrower nor any of its Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) is subject to any
Environmental Liability of which it is aware, (iii) has received written notice
of any claim with respect to any Environmental Liability or (iv) knows of any
basis for any Environmental Liability.


(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.


SECTION 3.07. Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. No Default has occurred and is
continuing.


SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries nor any Parent Company is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940.


SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves in conformity with GAAP or (b) to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect.


SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to have
a Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of ASC
715-30 (formerly Statement of Financial Accounting Standards No. 87)) did not,
as of the date of the most recent financial statements reflecting such amounts,
exceed by more than $50,000,000 the fair market value of the assets of such
Plan, and the present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of ASC 715-30
(formerly Statement of Financial Accounting Standards No. 87)) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
by more than $50,000,000 the fair market value of the assets of all such
underfunded Plans.


SECTION 3.11. Disclosure. None of the reports, financial statements,
certificates or other written information (other than projections, other
forward-looking information and information of a


48

--------------------------------------------------------------------------------



general economic or industry specific nature) furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with this
Agreement or delivered hereunder (as modified or supplemented by other written
information so furnished), when taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time prepared (it being understood and agreed that actual results may vary
materially from the projections).


SECTION 3.12. Anti-Corruption Laws and Sanctions. The Borrower, its
Subsidiaries, the Parent Companies and their respective officers and employees
and, to the knowledge of the Borrower, their respective directors and agents,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects. None of (a) the Borrower, any Subsidiary, the Parent
Companies or, to the knowledge of the Borrower, any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing, use of proceeds or other transaction
contemplated by this Agreement will violate Anti-Corruption Laws or applicable
Sanctions.


SECTION 3.13. Federal Reserve Board Regulations. None of the Loan Parties is
engaged or will engage, principally or as one of its important activities, in
the business of extending credit for the purposes of “purchasing” or “carrying”
any “Margin Stock” within the respective meanings of such terms under
Regulations U, T and X of the Board. No part of the proceeds of the Loans will
be used for “purchasing” or “carrying” “Margin Stock” as so defined, to extend
credit to others for the purpose of purchasing or carrying any Margin Stock for
any purpose which violates, or which would be inconsistent with the provisions
of Regulations T, U or X of the Board.


SECTION 3.14. Subsidiaries. As of the Effective Date, (a) Schedule 3.14 sets
forth the name and jurisdiction of incorporation of each material Subsidiary and
material Investment Affiliate of the Borrower and (b) except as disclosed on
Schedule 3.14, there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments of any nature relating to any Equity
Interests owned by the Borrower or any Subsidiary in any Subsidiary or
Investment Affiliate.


SECTION 3.15. Solvency. The Borrower and its Subsidiaries, on a consolidated
basis, are, and after giving effect to the incurrence of all Loans and
Obligations being incurred in connection herewith will be, Solvent.


SECTION 3.16. Status of BPG. BPG (i) is a REIT, (ii) has not revoked its
election to be a REIT, (iii) has not engaged in any “prohibited transactions” as
defined in Section 857(b)(6)(B)(iii) of the Code (or any successor provision
thereto), and (iv) for its current “tax year” (as defined in the Code) is, and
for all prior tax years subsequent to its election to be a real estate
investment trust has been, entitled to a dividends paid deduction which meets
the requirements of Section 857(a) of the Code.
    
SECTION 3.17. Insurance. The Borrower and its Subsidiaries maintain (either
directly or indirectly by causing its tenants to maintain) insurance on their
material real estate assets with


49

--------------------------------------------------------------------------------



financially sound and reputable insurance companies (or through self-insurance
provisions), in such amounts, with such deductibles and covering such properties
and risks as is prudent in the reasonable business judgment of the Borrower and
its Subsidiaries.


SECTION 3.18. EEA Financial Institution. No Loan Party is an EEA Financial
Institution.


ARTICLE IV


Conditions


SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):


(a) The Administrative Agent (or its counsel) shall have received from each
party thereto either (i) a counterpart of this Agreement and each other Loan
Document signed on behalf of such party or (ii) written evidence satisfactory to
the Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement or such Loan Document) that such party has
signed a counterpart of this Agreement or such Loan Document.


(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Hogan Lovells US LLP, counsel for the Borrower and the other Loan
Parties, in form and substance reasonably acceptable to the Administrative
Agent. The Borrower hereby requests such counsel to deliver such opinion.


(c) The Administrative Agent shall have received the following items from the
Borrower:


(i) Certificates of good standing for each Loan Party and the General Partner
from the states of organization of such Loan Party and the General Partner,
certified by the appropriate governmental officer and dated not more than thirty
(30) days prior to the Effective Date;


(ii) Copies of the formation documents of each Loan Party and the General
Partner certified by an officer of such Loan Party or the General Partner,
together with all amendments thereto;


(iii) Incumbency certificates, executed by officers of each Loan Party, which
shall identify by name and title and bear the signature of the Persons
authorized to sign the Loan Documents on behalf of such Loan Party (and to make
borrowings hereunder on behalf of the Borrower, in the case of the Borrower),
upon which certificate the Administrative Agent and the Lenders shall be
entitled to rely until informed of any change in writing by the Borrower;


(iv) Copies, certified by a Secretary or an Assistant Secretary of each Loan
Party of the resolutions (and resolutions of other bodies, if any are reasonably
deemed necessary by counsel for the Administrative Agent) authorizing the
Borrowings


50

--------------------------------------------------------------------------------



provided for herein, with respect to the Borrower, and the execution, delivery
and performance of the Loan Documents to be executed and delivered by the Loan
Parties;


(v) The most recent annual audited and quarterly unaudited financial statements
of the Borrower;


(vi) A Disbursement Instruction Agreement signed by an officer of the Borrower,
together with such other related money transfer authorizations as the
Administrative Agent may have reasonably requested; and


(vii) Compliance certificate substantially in the form of Exhibit B, executed by
a Financial Officer, demonstrating compliance with the Financial Covenants on a
pro-forma basis as of the Effective Date based on the financial statements for
the fiscal quarter ending March 31, 2017 and after giving effect to the
Transactions.


(d) The Administrative Agent shall have received all fees (including upfront
fees payable to the Lenders) and other amounts due and payable on or prior to
the Effective Date, including, to the extent invoiced at least two (2) Business
Days prior to the Effective Date, reimbursement or payment of all out of pocket
expenses required to be reimbursed or paid by the Borrower hereunder, or
satisfactory evidence that such fees and amounts will be paid out of the initial
Borrowing hereunder.


(e) The Administrative Agent and the Lenders shall have received all
documentation and other information about the Loan Parties as shall have been
reasonably requested by the Administrative Agent or such Lender that it shall
have reasonably determined is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation, the USA Patriot Act.


(f) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing (except to the extent that any such representation and
warranty expressly relates to an earlier date, in which case such representation
and warranty shall be true and correct in all material respects as of such
earlier date).


(g) At the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default shall have occurred and be continuing.
(h) Simultaneously with the making of the Borrowing on the Effective Date, the
Borrower shall repay a portion of the outstanding “Tranche A Term Loans” under
the Existing Credit Agreement with a portion of such Borrowing in compliance
with Section 5.08.


Immediately upon the satisfaction of the foregoing conditions precedent, the
Administrative Agent shall notify the Borrower and the Lenders of the Effective
Date, and such notice shall be conclusive and binding. Notwithstanding the
foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on
August 31, 2017 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).


51

--------------------------------------------------------------------------------





ARTICLE V


Affirmative Covenants


Until Payment in Full, the Borrower covenants and agrees with the Lenders that:
SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent (and the Administrative Agent
will promptly furnish the same to each Lender):


(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of income, retained
earnings and cash flows as of the end of and for such year, setting forth in
each case in comparative form the figures for the previous fiscal year, all
reported on by Deloitte LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification,
commentary or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;


(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its unaudited consolidated balance sheet and
related unaudited statements of income, retained earnings and cash flows as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;


(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a compliance certificate in the form attached hereto as Exhibit B,
signed by a Financial Officer (i) (x) certifying that, to such Financial
Officer’s knowledge, no Default has occurred and is continuing, or (y)
specifying the details of any Default that, to such Financial Officer’s
knowledge, has occurred and is continuing, and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations and computations demonstrating compliance with the applicable
Financial Covenants including, without limitation, (x) a listing of the
Unencumbered Assets, any new Eligible Ground Leases entered into during such
quarter, and the Net Operating Income for each of the Unencumbered Assets and
(y) schedules of Additional Subsidiary Indebtedness, to the extent included in
such calculations and computations, and (iii) stating whether any change in GAAP
or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;




52

--------------------------------------------------------------------------------



(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary or any applicable Parent Entity with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, and/or
distributed by the Borrower or such Parent Entity to its shareholders generally,
as the case may be;


(e) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change; and


(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request; provided that in no
event shall the Borrower be required to disclose information (x) to the extent
that such disclosure to the Administrative Agent or such Lender violates any
bona fide contractual confidentiality obligations by which it is bound, so long
as (i) such obligations were not entered into in contemplation of this Agreement
or any of the other Transactions and (ii) such obligations are owed by it to a
third party, or (y) as to which it has been advised by counsel that the
provision of such information to the Administrative Agent or such Lender would
give rise to a waiver of attorney-client privilege.


Information required to be delivered pursuant to clause (a), (b) or (d) of this
Section shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, shall be available
on the website of the Borrower or the SEC at http://www.sec.gov. Information
required to be delivered pursuant to this Section may also be delivered by
electronic communications pursuant to procedures approved by the Administrative
Agent.
SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent (and the Administrative Agent will promptly furnish the
same to each Lender) prompt written notice, after an Authorized Officer becomes
aware of such event, of the following events:


(a) the occurrence of any Default or Event of Default;


(b) the filing or commencement of any action, suit, investigation or proceeding
by or before any arbitrator or Governmental Authority against or affecting the
Parent Companies, the Borrower or any Subsidiary that, in the good faith
judgment of the Borrower, if adversely determined, would reasonably be expected
to have a Material Adverse Effect;


(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$50,000,000; and


(d) any Environmental Liability that, in the good faith judgment of the
Borrower, has, or would reasonably be expected to have, a Material Adverse
Effect.




53

--------------------------------------------------------------------------------



Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03. Existence; Conduct of Business; REIT Status. The Borrower will,
and will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any Approved M&A Transaction; and provided further that this Section 5.03 shall
not require the Borrower or any Subsidiary to preserve or maintain any rights,
licenses, permits, privileges or franchises if the Borrower shall reasonably
determine that the failure to maintain and preserve the same would not
reasonably be expected, in the aggregate, to have a Material Adverse Effect. The
Borrower shall cause BPG to maintain its REIT status under the Code. The
Borrower shall cause the Parent Companies to own substantially all of their
properties and assets and to conduct substantially all of their business
activities through the Borrower.


SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (i) (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings and (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, or (ii) the failure to make payment pending
such contest would not reasonably be expected to have a Material Adverse Effect.


SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear and casualty and condemnation events excepted, except to the
extent any failure to do so would not reasonably be expected to have a Material
Adverse Effect, and (b) maintain (either directly or indirectly by causing its
tenants to maintain), with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations.


SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which true and correct entries in all material respects are made of all dealings
and transactions in relation to its business and activities to the extent
required by GAAP. The Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants (in the
presence of an officer of the Borrower), all at such reasonable times during
normal business hours and as often as reasonably requested. Absent an Event of
Default, such visits shall be at the expense of the Administrative Agent or such
Lender.


SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority


54

--------------------------------------------------------------------------------



applicable to it or its property, including Environmental Laws, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.


SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used only for
(i) the repayment of existing Indebtedness of the Borrower and its Subsidiaries
consisting of the “Tranche A Term Loans” under the Existing Credit Agreement,
(ii) the payment of fees and expenses incurred in connection with this
Agreement, and (iii) general corporate purposes of the Borrower, including, but
not limited to, the funding of acquisitions, investments, redevelopments,
expansions, renovations, construction, capital expenditures and working capital
needs; provided that the aggregate amount of proceeds used for the purposes
described in clauses (ii) and (iii) shall not exceed $10,000,000. No part of the
proceeds of any Loan will be used, whether directly or indirectly, to purchase
or carry Margin Stock, to extend credit to others for the purpose of purchasing
or carrying Margin Stock, to reduce or retire Indebtedness originally incurred
for such purpose for any purpose that entails a violation of Regulations T, U
and X of the Board.


SECTION 5.09. [Reserved]


SECTION 5.10. Addition and Release of Guaranties.


(a) Additional Subsidiary Guaranties. If one or more direct or indirect
Subsidiaries of the Borrower that owns or ground leases any Unencumbered Assets
incurs any Additional Subsidiary Indebtedness, then, at the option of the
Borrower, either (1) each borrower or guarantor of such Indebtedness shall
become an Additional Subsidiary Guarantor hereunder within fifteen (15) days
after the incurrence of such Additional Subsidiary Indebtedness or (2) (i) such
Additional Subsidiary Indebtedness shall be treated as Secured Indebtedness for
purposes of calculating the Financial Covenants and (ii) any Acquisition Asset,
Land, Operating Property or Asset Under Development owned directly or indirectly
by each borrower or guarantor of such Additional Subsidiary Indebtedness shall
not be considered an “Unencumbered Asset” for purposes of calculating the
Financial Covenants (any such Unencumbered Assets so excluded pursuant to this
clause (ii) shall be referred to in this Agreement collectively as “Excluded
Unencumbered Assets”).


(b) Instruments of Release. Unless an Event of Default has occurred and is
continuing, the Administrative Agent shall, at the request and expense of the
Borrower and without the need for any consent or approval by the Lenders,
execute and deliver an instrument of release to evidence any release of a
Guaranty described in this Section 5.10 in a form reasonably acceptable to the
Borrower and the Administrative Agent.


ARTICLE VI


Negative Covenants


Until Payment in Full, the Borrower covenants and agrees with the Lenders that:
SECTION 6.01. Financial Covenants.




55

--------------------------------------------------------------------------------



(a) Public Company Financial Covenants. As of the last day of any fiscal quarter
of the Borrower, the Borrower shall not permit:


(i) Maximum Leverage Ratio. Total Outstanding Indebtedness minus Balance Sheet
Cash to exceed 60% of Total Asset Value; provided that such ratio may exceed 60%
but shall not exceed 65% for a period of up to the first four (4) consecutive
fiscal quarters of the Borrower ending after a Major Acquisition.


(ii) Minimum Fixed Charge Coverage Ratio. Total Net Operating Income minus the
aggregate Capital Expenditure Reserve for each Operating Property to be less
than 1.5 times Fixed Charges, all based on the most recent six (6) months for
which the Borrower has reported financial results pursuant to Section 5.01,
annualized.


(iii) Maximum Secured Leverage Ratio. Total Secured Indebtedness minus Balance
Sheet Cash to exceed 40% of Total Asset Value.


(iv) Maximum Unsecured Leverage Ratio. Total Unsecured Indebtedness minus all
Unrestricted Cash and cash from like-kind exchanges to exceed 60% of
Unencumbered Asset Value; provided that such ratio may exceed 60% but shall not
exceed 65% for a period of up to the first four (4) consecutive fiscal quarters
of the Borrower ending after a Major Acquisition.
    
(b) Calculation of Financial Covenants. For purposes of calculating the
Financial Covenants under this Agreement:


(i) for any period, the Financial Covenants shall be calculated based upon the
most recent quarter-end financial statements of the Borrower delivered pursuant
to Section 5.01, on a pro forma basis, giving effect to any asset disposition or
acquisition or any incurrence, retirement or extinguishment of Indebtedness
during such period, in each case, with such asset disposition or acquisition or
such incurrence, retirement or extinguishment of Indebtedness being deemed to
have occurred as of the first day of the period for which such Financial
Covenants are being determined; and


(ii) the Financial Covenants set forth in Sections 6.01(a)(i), (ii) and (iii)
with respect to any Investment Affiliate or any Non-Wholly-Owned Subsidiary
shall be calculated in a manner such that only the Ownership Share of the
applicable Investment Affiliate or Non-Wholly-Owned Subsidiary shall be taken
into account, so that the Borrower will be credited (or debited, if applicable)
with its pro rata share of the appropriate components that are included in the
calculation of such Financial Covenants.


SECTION 6.02. Fundamental Changes. (a) The Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of their consolidated assets (including
all or substantially all of the Equity Interests in the Subsidiaries) (in each
case, whether now owned or hereafter acquired), or liquidate or dissolve;
provided that, the following events shall be permitted without the consent of
the Lenders: (i) any Person may merge into the Borrower in a transaction in


56

--------------------------------------------------------------------------------



which the Borrower is the surviving corporation (or, if the Borrower is not the
survivor, the Required Lenders have consented to such transaction), (ii) any
Person may merge into any Subsidiary in a transaction in which the surviving
entity is a Subsidiary, (iii) any Subsidiary may liquidate or dissolve or sell,
transfer, lease or otherwise dispose of its assets to the Borrower or to another
Subsidiary, (iv) any Subsidiary may liquidate or dissolve or merge into, or
sell, transfer, lease or otherwise dispose of its assets to, another Person if
the Borrower determines in good faith that such liquidation or dissolution,
merger or disposition is in the best interests of the Borrower, is not
materially disadvantageous to the Lenders, and does not result in a Default or
an Event of Default hereunder and (v) the Borrower or any Subsidiary may sell,
transfer, lease or otherwise dispose of any Subsidiary in connection with any
disposition of assets that is permitted by this Agreement; and provided further
that only the approval of the Required Lenders, without the payment of any fees
by the Borrower, shall be required for an Approved M&A Transaction.


(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the Effective Date and
businesses reasonably related or incidental thereto.
    
SECTION 6.03. Restricted Payments. If an Event of Default under Section 7.01(a)
or (b) has occurred and is continuing, the Borrower will not declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payments in excess
of the minimum amount necessary under the Code for BPG to maintain its status as
a REIT and to avoid any U.S. federal income taxes on the taxable income of BPG
or any tax under Section 4981 of the Code.


SECTION 6.04. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) upon fair and reasonable terms which are not materially
less favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions solely between
or among the Borrower and Wholly-Owned Subsidiaries, (c) transactions pursuant
to agreements and arrangements described on Schedule 6.04, (d) the issuance of
equity securities to Affiliates, (e) compensation, bonus and benefit
arrangements with employees, officers, directors and trustees of the Borrower or
its Subsidiaries that are customary in the industry or are in the ordinary
course consistent with past practices, (f) loans to and other investments by the
Borrower or its Subsidiaries in Non-Wholly Owned Subsidiaries or any Investment
Affiliate that are otherwise permitted by this Agreement, and (g) Restricted
Payments permitted by Section 6.03.


SECTION 6.05. Anti-Corruption Laws and Sanctions. The Borrower will not request
any Borrowing, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any prohibited activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, or (C) in any manner that would result in
the violation of any Sanctions applicable to any party hereto.




57

--------------------------------------------------------------------------------



SECTION 6.06. Changes in Fiscal Periods. Unless required by a law, regulation or
order of a Governmental Authority, the Borrower will not (i) permit the fiscal
year of the Borrower to end on a day other than December 31 or (ii) change the
Borrower’s method of determining fiscal quarters; provided that if such change
is required by such law, regulation or order, the Borrower shall give the
Administrative Agent and the Lenders prior written notice of such change.


ARTICLE VII


Events of Default


SECTION 7.01. Events of Default.
If any of the following events (“Events of Default”) shall occur:
(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;


(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days;


(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Loan Party in or in connection with this Agreement and the
other Loan Documents or any amendment or modification hereof or waiver hereunder
or thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder or thereunder, shall prove
to have been incorrect in any material respect when made or deemed made;


(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Article VI or Section 5.02(a);


(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue without being
remedied for a period of thirty (30) days after notice thereof from the
Administrative Agent or the Required Lenders to the Borrower;


(f) the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable and
after the expiration of all grace or cure periods (provided that the failure to
pay any such Indebtedness shall not constitute a Default so long as the Borrower
or its Subsidiaries is diligently contesting the payment of the same by
appropriate legal proceedings and the Borrower or its Subsidiaries have set
aside, in a manner reasonably satisfactory to Administrative Agent, a sufficient
reserve to repay such Indebtedness plus all accrued interest thereon calculated
at the default rate thereunder and costs of enforcement in the event of an
adverse outcome);




58

--------------------------------------------------------------------------------



(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (after
the giving of all notices and the expiration of all grace periods) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to (x) Material
Indebtedness that is Secured Indebtedness and that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such Material
Indebtedness, (y) regularly scheduled amortization payments with respect to
Material Indebtedness or (z) customary non-default mandatory prepayments with
respect to Material Indebtedness in connection with asset sales, casualty or
condemnation events, equity issuances or debt issuances (provided that the
failure to pay any such Indebtedness shall not constitute a Default so long as
the Borrower or its Subsidiaries is diligently contesting the payment of the
same by appropriate legal proceedings and the Borrower or its Subsidiaries have
set aside, in a manner reasonably satisfactory to Administrative Agent, a
sufficient reserve to repay such Indebtedness plus all accrued interest thereon
calculated at the default rate thereunder and costs of enforcement in the event
of an adverse outcome);


(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of BPG, the General Partner, the Borrower or any Material Subsidiary or
its debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for BPG, the General Partner, the Borrower or
any Material Subsidiary or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for 60 days or
an order or decree approving or ordering any of the foregoing shall be entered;


(i) BPG, the General Partner, the Borrower or any Material Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for BPG, the General
Partner, the Borrower or any Material Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;


(j) BPG, the General Partner, the Borrower or any Material Subsidiary shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;


(k) the Borrower or any Material Subsidiary shall fail within sixty (60) days to
pay, bond or otherwise discharge any judgments or orders for the payment of
money (not covered by insurance as to which the insurer has been notified of
such judgment or order and has not issued a notice denying coverage thereof) in
an amount which, when added to all other judgments or orders outstanding against
the Borrower or any Material Subsidiary would exceed $50,000,000 in the
aggregate, which have not been stayed on appeal or otherwise appropriately
contested in good faith;


59

--------------------------------------------------------------------------------





(l) the Borrower or any other Loan Party shall disavow, revoke or terminate (or
attempt to terminate) any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of this
Agreement, a Guaranty or any other Loan Document; or this Agreement, a Guaranty
or any other Loan Document shall cease to be in full force and effect (except as
a result of the express terms thereof);


(m) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$50,000,000; or


(n) a Change in Control shall occur, other than as a result of an Approved M&A
Transaction;


then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent shall, at the
request of the Required Lenders, by notice to the Borrower, take either or both
of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
SECTION 7.02. Distribution of Payments after Default. In the event that
following the occurrence or during the continuance of any Event of Default, the
Administrative Agent or any Lender, as the case may be, receives any monies in
connection with the enforcement of any the Loan Documents, such monies shall be
distributed for application as follows:


(a) First, to the payment of, or (as the case may be) the reimbursement of the
Administrative Agent for or in respect of, all reasonable costs, expenses,
disbursements and losses which shall have been incurred or sustained by the
Administrative Agent in its capacity as such in connection with the collection
of such monies by the Administrative Agent, for the exercise, protection or
enforcement by the Administrative Agent of all or any of the rights, remedies,
powers and privileges of the Administrative Agent and the Lenders under this
Agreement or any of the other Loan Documents or in support of any provision of
adequate indemnity to the Administrative Agent and the Lenders against any taxes
or liens which by law shall have, or may have, priority over the rights of the
Administrative Agent to such monies;




60

--------------------------------------------------------------------------------



(b) Second, to pay any fees or expense reimbursements then due to the Lenders
from the Loan Parties;


(c) Third to pay interest then due and payable on the Loans ratably;


(d) Fourth, to prepay principal on the Loans ratably;


(e) Fifth, to payment of any amounts owing with respect to indemnification
provisions of the Loan Documents;


(f) Sixth, to the payment of any other Obligation due to the Administrative
Agent or any Lender; and


(g) Seventh, to the Borrower or whoever may be legally entitled thereto.


ARTICLE VIII


The Administrative Agent


Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. Any action taken by Required Lenders shall be binding on all
Lenders and the Administrative Agent shall be required to act or refrain from
acting upon instructions from Required Lenders (or such other number or
percentage of the Lenders as shall be


61

--------------------------------------------------------------------------------



necessary under the circumstances as provided in Section 9.02). The
Administrative Agent shall not be deemed to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, (a) the Administrative Agent may resign at any time
by notifying the Lenders and the Borrower and (b) the Required Lenders may by
written notice to the Administrative Agent and the Borrower remove the
Administrative Agent (i) for its gross negligence or willful misconduct as
determined by a court of competent jurisdiction or (ii) if it has become a
Defaulting Lender. Upon any such resignation or removal, the Required Lenders
shall have the right, subject to the consent of the Borrower (so long as no
Event of Default under Section 7.01(a), (b), (h) or (i) has occurred and is
continuing at such time), to appoint a successor. If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring or removed Administrative Agent
gives notice of its resignation or is removed, then the retiring or removed
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a Lender. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring or removed Administrative Agent, and the retiring or
removed Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the


62

--------------------------------------------------------------------------------



Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and not investments in a business enterprise or securities.
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement as a
Lender, and to make, acquire or hold Loans hereunder. Each Lender shall,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information (which may contain material,
non-public information within the meaning of the United States securities laws
concerning the Borrower and its Affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a lender or assign or otherwise transfer its rights,
interests and obligations hereunder.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 7.01 for the benefit of all the Lenders; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Lender from exercising setoff rights in accordance
with Section 9.08 (subject to the terms of Section 2.18(c)) or (c) any Lender
from filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to the Borrower following a
Bankruptcy Event; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 7.01 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.18(c), any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into or monitor compliance with the
provisions hereof relating to Competitors. Without limiting the generality of
the foregoing, the Administrative Agent shall not (x) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Competitor or (y) have any liability with respect to or
arising out of any assignment or participation of Loans, or disclosure of
confidential information, to any Competitor.


63

--------------------------------------------------------------------------------





ARTICLE IX


Miscellaneous


SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:


(i) if to the Borrower, to it at 450 Lexington Avenue, 13th Floor, New York, NY
10017, Attention of Angela Aman, Chief Financial Officer, and Steven Siegel,
General Counsel (Telecopy No. (212) 869-3989);


(ii) if to the Administrative Agent, to Wells Fargo Bank, National Association,
550 South Tryon Street, Charlotte, North Carolina 28202, Attention of Loan Admin
Manager (Telecopy No. (704) 410-0329; Telephone No. (704) 715-5747) and Wells
Fargo Bank, National Association, 550 South Tryon Street, Charlotte, North
Carolina 28202, Attention of Kristen Ray (Telecopy No. (704) 410-0329; Telephone
No. (704-410-1772), with a copy to Wells Fargo Bank, National Association,
Minneapolis Loan Center, 600 South 4th Street, 9th Floor, Minneapolis, Minnesota
55415, Attention: Loan Admin Manager (Telecopy No. (866) 972-1047; Telephone No.
(612) 316-0101); and


(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or


64

--------------------------------------------------------------------------------



communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.
(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.


(d) Electronic Systems.


(i) Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Lenders by
posting the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar Electronic System.


(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower or the other Loan Parties, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
communications through an Electronic System other than as a result of willful
misconduct or gross negligence by such Person as determined by a final,
non-appealable order of a court of competent jurisdiction. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through an Electronic System.
    
SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.


65

--------------------------------------------------------------------------------





(b) Subject to Section 2.20(b), neither this Agreement nor any provision hereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Borrower and the Required Lenders or by the
Borrower and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or reduce the rate of interest thereon, or reduce any fees (including
the prepayment premium payable pursuant to Section 2.11(b)) payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.18(b) or (c) or Section 7.02 in a manner that would alter
the pro rata sharing of payments required thereby, without the written consent
of each Lender, (v) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender, (vi) change the timing of any prepayment premium
payable pursuant to Section 2.11(b) without the written consent of each Lender
affected thereby, or (vii) release all or substantially all of the Guarantors
from their obligations under the Guaranties (except as otherwise provided in
Section 5.10), in each case, without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder without the prior
written consent of the Administrative Agent. Notwithstanding anything to the
contrary herein, the Administrative Agent may, with notice to the Lenders and
the prior written consent of the Borrower only, amend this Agreement or any Loan
Document to correct any obvious error or any error, omission or defect of a
technical or administrative nature.


Notwithstanding the foregoing, so long as either (1) no Event of Default has
occurred and is continuing or (2) the Proposed Modification (as defined below)
would cure all existing Events of Default, in the event that there is (x) an
approval by the “Required Lenders” (as defined in the Existing Credit Agreement)
of the addition of Unencumbered Assets included in Unencumbered Asset Value
which does not meet one or more of the criteria for inclusion therein set forth
in the Existing Credit Agreement, or (y) a proposal to modify, waive or restate,
or request a consent or approval with respect to, the Existing Credit Agreement
provisions (including any associated definitions) of the Existing Credit
Agreement in writing (which may include a written waiver of an existing actual
or potential default or event of default that is intended to be eliminated by
such modification, restatement or waiver) (each of the foregoing in clauses (x)
and (y), a “Proposed Modification”), then, (A) any Lender under this Agreement
shall be deemed to have automatically approved the Proposed Modification
hereunder of any corresponding Existing Credit Agreement provisions contained in
this Agreement for purposes of determining if the requisite approvals hereunder
have been obtained if such Lender or an Affiliate of such Lender approved the
Proposed Modification under the Existing Credit Agreement in its capacity as a
“Lender” under the Existing Credit Agreement and (B) in the case that the
Lenders under this Agreement described in clause (A) above constitute the
Required Lenders under this Agreement, then, unless the Borrower notifies the
Administrative Agent that such Proposed Modification shall not automatically
apply to this Agreement, simultaneously with the agreement to or granting of
such Proposed Modification under


66

--------------------------------------------------------------------------------



the Existing Credit Agreement, this Agreement shall automatically be deemed
modified or restated, or such waiver, consent or approval automatically granted,
in a manner consistent with the Proposed Modifications under the Existing Credit
Agreement, except to the extent that such modification, restatement, waiver,
consent or approval requires the consent of each Lender or each Lender directly
and adversely affected thereby under the terms of this Agreement. If requested
by the Borrower or the Administrative Agent, the Borrower, the Administrative
Agent and each approving Lender (including any Lender deemed to have approved as
described above) shall execute and deliver a written amendment to, restatement
of, or waiver, consent or approval under, this Agreement memorializing such
modification, restatement, waiver, consent or approval.


SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out of pocket expenses incurred by the Administrative Agent
and the Joint Lead Arrangers/Joint Bookrunners and their Affiliates, including
the reasonable fees, charges and disbursements of one outside counsel for the
Administrative Agent and the Joint Lead Arrangers/Joint Bookrunners and their
Affiliates, taken as a whole, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender (but in such case limited to,
the reasonable out-of-pocket fees, charges and disbursements of one counsel to
the Administrative Agent, one counsel to the Lenders (as selected by the
Required Lenders other than the Administrative Agent) and, to the extent
reasonably necessary, one local counsel in each applicable jurisdiction, and, in
the case of a conflict of interest, where the Persons affected by such conflict
inform the Borrower in writing prior to obtaining additional counsel, one
additional counsel for such Persons affected by such conflict), during the
existence of an Event of Default and in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.


(b) The Borrower shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of counsel, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto, whether brought by the Borrower, any other
Loan Party or a third party; provided that (a) such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final


67

--------------------------------------------------------------------------------



and nonappealable judgment to (x) have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee or from the material breach by
such Indemnitee of its obligations under the Loan Documents or (y) have not
resulted from an act or omission by the Borrower or its Affiliates and have been
brought by an Indemnitee against any other Indemnitee (other than a claim or
dispute involving an Indemnitee in its capacity as the Administrative Agent, a
Syndication Agent, a Documentation Agent or a Joint Lead Arranger) and (b) the
Borrower shall not, in connection with any such losses, claims, damages,
liabilities or related expenses in the same jurisdiction, be liable for the
reasonable fees and expenses of more than one separate law firm (which shall be
selected by the Joint Lead Arrangers/Joint Bookrunners after consultation with
the Borrower) at any one time for the Indemnitees as a whole (and, if necessary,
one firm of local and regulatory counsel in each appropriate jurisdiction and
regulatory field, as applicable, at any one time for the Indemnitees as a
whole); provided, further, that in the case of a conflict of interest where the
Indemnitee affected by such conflict informs the Borrower of such conflict, the
Borrower shall be responsible for the reasonable fees and expenses of one firm
of counsel (and, if necessary, one firm of local and regulatory counsel in each
appropriate jurisdiction and regulatory field) for the Indemnitees affected by
such conflict. If any action, suit or proceeding is brought against any
Indemnitee in connection with any claim for which it is entitled to indemnity
hereunder, such indemnified person shall (i) promptly notify the Borrower in
writing of such action, suit or proceeding and (ii) give the Borrower an
opportunity to consult from time to time with such Indemnitee regarding
defensive measures and potential settlement. This Section 9.03(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims
or damages arising from any non-Tax claim and shall not duplicate any amounts
paid under Section 2.14 or Section 2.15.


(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Pro-Rata Share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.


(d) To the extent permitted by applicable law, no party hereto shall assert, and
each such party hereby waives, any claim against any other party, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or the use of the proceeds thereof; provided that,
nothing in this clause (d) shall relieve the Borrower of any obligation it may
have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party.


(e) All amounts due under this Section shall be payable promptly, and in any
event within 10 Business Days following the delivery of an invoice therefor.


SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted


68

--------------------------------------------------------------------------------



assignment or transfer by the Borrower without such consent shall be null and
void), other than as contemplated by the second proviso set forth in Section
6.02, and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.


(b)(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:


(A) the Borrower, provided that, the Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; provided further that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default under Section 7.01(a), (b), (h) or (i) has occurred and is
continuing at the time of such assignment, any other assignee, but the
Administrative Agent shall nonetheless send notice of such assignment to the
Borrower; and


(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Loan to a
Lender, an Affiliate of a Lender or an Approved Fund.


(ii) Assignments shall be subject to the following additional conditions:


(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000, unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default under Section
7.01(a), (b), (h) or (i) has occurred and is continuing at the time of such
assignment;


(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;


(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and any Tax Forms required to be provided under
Section 2.17(f); and




69

--------------------------------------------------------------------------------



(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts at such assignee to whom all
syndicate-level information (which may contain material non-public information
about the Borrower, the Loan Parties and their related parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.


(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
    
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.


(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.07(b), Section 2.18(d)
or Section 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.




70

--------------------------------------------------------------------------------



(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more Eligible Assignees (a “Participant”),
other than an Ineligible Institution, in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 2.19 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Section 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such participation was made with the Borrower’s
prior written consent. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.19(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment, Loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.


(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or


71

--------------------------------------------------------------------------------



assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


(e) Competitors. (i) No assignment or participation shall be made to any Person
that was a Competitor as of the date (the “Trade Date”) on which the assigning
Lender entered into a binding agreement to sell and assign or grant a
participation in all or a portion of its rights and obligations under this
Agreement to such Person (unless the Borrower has consented to such assignment
or participation in writing in its sole and absolute discretion, in which case
such Person will not be considered a Competitor for the purpose of such
assignment or participation). For the avoidance of doubt, with respect to any
assignee or Participant that becomes a Competitor after the applicable Trade
Date (including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, the definition of “Competitor”),
(x) such assignee or Participant shall not retroactively be disqualified from
becoming a Lender or Participant and (y) the execution by the Borrower of an
Assignment and Assumption with respect to such assignee will not by itself
result in such assignee no longer being considered a Competitor. Any assignment
or participation in violation of this clause (e)(i) shall not be void, but the
other provisions of this clause (e) shall apply.


(ii) If any assignment or participation is made to any Competitor without the
Borrower’s prior written consent in violation of clause (i) above or if any
Person becomes a Competitor after the applicable Trade Date, the Borrower may,
at its sole expense and effort, upon notice to the applicable Competitor and the
Administrative Agent, (A) in the case of outstanding Loans held by Competitors,
purchase or prepay such Loans by paying the principal amount thereof plus
accrued interest fees and other amounts (other than principal amounts) payable
to it hereunder and/or (B) require such Competitor to assign, without recourse
(in accordance with and subject to the restrictions contained in this Section
9.04), all of its interest, rights and obligations under this Agreement to one
or more Eligible Assignees at the principal amount thereof plus accrued
interest, accrued fees and all other amounts (other than principal amounts)
payable to it hereunder.


(iii) Notwithstanding anything to the contrary contained in this Agreement,
Competitors to whom an assignment or participation is made in violation of
clause (i) above (A) will not (x) have the right to receive information, reports
or other materials provided to Lenders by the Borrower, the Administrative Agent
or any other Lender, (y) attend or participate in meetings attended by the
Lenders and the Administrative Agent, or (z) access any electronic site
established for the Lenders or confidential communications from counsel to or
financial advisors of the Administrative Agent or the Lenders and (B) for
purposes of any consent to any amendment, waiver or modification of, or any
action under, and for the purpose of any direction to the Administrative Agent
or any Lender to undertake any action (or refrain from taking any action) under
this Agreement or any other Loan Document, each Competitor will be deemed to
have consented in the same proportion as the Lenders that are not Competitors
consented to such matter.


(iv) The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Competitors provided by the Borrower and any updates thereto from time to time
(collectively, the “Competitor List”) on the Electronic System, including that
portion of the Electronic System that is


72

--------------------------------------------------------------------------------



designated for “public side” Lenders and/or (B) provide the Competitor List to
each Lender requesting the same.


SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.


SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.


(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent to accept electronic signatures in any
form or format without its prior written consent.


SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of


73

--------------------------------------------------------------------------------



the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18(c) and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender may have. Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.


SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.


(b) Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County, Borough of Manhattan, and
of the United States District Court for the Southern District of New York, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined solely in such New York State or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Notwithstanding the foregoing, nothing in this Agreement shall be deemed or
operate to preclude (i) the Administrative Agent or any Lender from bringing
suit or taking other legal action in any other jurisdiction to realize on any
security for the Obligations (in which case any party shall be entitled to
assert any claim or defense other than any objection to the laying of venue of
such action or the action having been brought in an inconvenient forum but
including any claim or defense that this Section 9.09 would otherwise require to
be asserted in a legal action or proceeding in a New York court), or to enforce
a judgment or other court order in favor of the Administrative Agent or any
Lender, (ii) any party from bringing any legal action or proceeding in any
jurisdiction for the recognition and enforcement of any judgment, (iii) if all
such New York courts decline jurisdiction over any Person, or decline (or, in
the


74

--------------------------------------------------------------------------------



case of the Federal District court, lack) jurisdiction over any subject matter
of such action or proceeding, a legal action or proceeding may be brought with
respect thereto in another court having jurisdiction and (iv) in the event a
legal action or proceeding is brought against any party hereto or involving any
of its assets or property in another court (without any collusive assistance by
such party or any of its subsidiaries or Affiliates), such party from asserting
a claim or defense (including any claim or defense that this Section 9.09 would
otherwise require to be asserted in a legal action or proceeding in a New York
court) in any such action or proceeding.


(c) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.


(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.


SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to


75

--------------------------------------------------------------------------------



(i) any assignee of or Participant in, or any prospective assignee of or
Participant in (in each case, other than a Competitor), any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations (it being understood that the Competitor List may be
disclosed to any assignee or Participant, or prospective assignee or
Participant, in reliance on this clause (f) so long as such Person is not listed
on such Competitor List), (g) with the consent of the Borrower or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent
or any Lender on a non-confidential basis from a source other than the Borrower.
For the purposes of this Section, “Information” means all information received
from the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, the Loans and the Commitments.


SECTION 9.13. Material Non-Public Information.


(a) EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN SECTION 9.12)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.


(b) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.


SECTION 9.14. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts


76

--------------------------------------------------------------------------------



which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.


SECTION 9.15. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower and the Guarantors that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower and the Guarantors, which information
includes the name and address of the Borrower and the Guarantors and other
information that will allow such Lender to identify the Borrower and the
Guarantors in accordance with the Act.


SECTION 9.16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Joint Lead
Arrangers/Joint Bookrunners, the Joint Lead Arrangers, and the Lenders are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent, the Joint Lead Arrangers/Joint
Bookrunners, the Joint Lead Arrangers, and the Lenders, on the other hand, (B)
the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, each Joint Lead Arranger/Joint
Bookrunner, each Joint Lead Arranger and each Lender is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and (B)
neither the Administrative Agent, any Joint Lead Arranger/Joint Bookrunner, any
Joint Lead Arranger nor any Lender has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Joint Lead Arrangers/Joint Bookrunners, the
Joint Lead Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Administrative Agent,
any Joint Lead Arranger/Joint Bookrunner, any Joint Lead Arranger, nor any
Lender has any obligation to disclose any of such interests to the Borrower or
its Affiliates. The Borrower agrees that the Borrower will not claim that any of
the Administrative Agent, Joint Lead Arranger, Joint Lead Bookrunner and Lenders
has rendered advisory services of any nature or respect or owes a fiduciary or
similar duty to the Borrower, in connection with any transactions contemplated
hereby.


77

--------------------------------------------------------------------------------





SECTION 9.17. Non-Recourse. Notwithstanding anything to the contrary contained
in this Agreement, in any of the other Loan Documents, or in any other
instruments, certificates, documents or agreements executed in connection with
this Agreement (all of the foregoing, for purposes of this Section, hereinafter
referred to, individually and collectively, as the “Relevant Documents”), no
recourse under or upon any Obligation, representation, warranty, promise or
other matter whatsoever shall be had against any of the constituent partners of
the Borrower or their successors and assigns (said constituent partners and
their successors and assigns, for purposes of this Section, hereinafter referred
to, individually and collectively, as the “BPG Partners”), and each Lender
expressly waives and releases, on behalf of itself and its successors and
assigns, all right to assert any liability whatsoever under or with respect to
the Relevant Documents against, or to satisfy any claim or obligation arising
thereunder against, any of the BPG Partners or out of any assets of the BPG
Partners, provided, however, that nothing in this Section shall be deemed to (1)
release the Borrower or the other Loan Parties from any personal liability
pursuant to, or from any of its respective obligations under, the Relevant
Documents, or from personal liability for its fraudulent actions or fraudulent
omissions, (2) release any BPG Partner from personal liability for its own
fraudulent actions or fraudulent omissions in relation to which liability would
otherwise exist under applicable law, (3) constitute a waiver of any obligation
evidenced by, or contained in, the Relevant Documents or affect in any way the
validity or enforceability of the Relevant Documents or (4) limit the right of
Administrative Agent and/or the Lenders to proceed against or realize upon any
and all of the assets of the Borrower or the other Loan Parties (notwithstanding
the fact that the BPG Partners have an ownership interest in and, thereby, an
interest in the assets of the Borrower or the other Loan Parties) or to name the
Borrower or the other Loan Parties (or, to the extent that the same are required
by applicable law or are determined by a court to be necessary parties in
connection with an action or suit against the Borrower or the other Loan
Parties, any of the BPG Partners) as a party defendant in, and to enforce
against all or any part of the assets of the Borrower or the other Loan Parties
any judgment obtained by Administrative Agent and/or the Lenders with respect
to, any action or suit under the Relevant Documents so long as no judgment shall
be taken (except to the extent taking a judgment is required by applicable law
or determined by a court to be necessary to preserve Administrative Agent’s
and/or Lender’s rights against the Borrower or the other Loan Parties, but not
otherwise) or shall be enforced against the BPG Partners, their successors and
assigns, or their assets.


SECTION 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and


(b) the effects of any Bail-In Action on any such liability, including, if
applicable:


(i) a reduction in full or in part or cancellation of any such liability;


78

--------------------------------------------------------------------------------





(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or


(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


[Signature pages follow]
































79

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.




 
BRIXMOR OPERATING PARTNERSHIP LP
 
 
 
 
 
 
 
By:
Brixmor OP GP LLC, its general partner
 
 
 
 
 
 
 
 
 
 
 
 
By:
BPG Subsidiary Inc., its sole member
 
 
 
 
 
 
 
 
 
 
By:
/s/ Steven F. Siegel
 
 
 
Name:
Steven F. Siegel
 
 
 
Title:
Executive Vice President, General Counsel and Secretary

 

















































[Signature Page to Brixmor Term Loan Agreement]



--------------------------------------------------------------------------------



 
WELLS FARGO BANK, NATIONAL
 
ASSOCIATION, individually and as
 
Administrative Agent
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Matthew Ricketts
 
Name:
Matthew Ricketts


 
 
Title:
Managing Director
 

































































[Signature Page to Brixmor Term Loan Agreement]



--------------------------------------------------------------------------------



 
PNC BANK, NATIONAL ASSOCIATION
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Brian P. Kelly
 
Name:
Brian P. Kelly
 
 
Title:
Senior Vice President
 

















































[Signature Page to Brixmor Term Loan Agreement]



--------------------------------------------------------------------------------



 
U.S. BANK NATIONAL ASSOCIATION
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Timothy J. Tillman
 
Name:
Timothy J. Tillman
 
 
Title:
Vice President
 

















































[Signature Page to Brixmor Term Loan Agreement]



--------------------------------------------------------------------------------



 
BANK OF MONTREAL
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kevin Fennell
 
Name:
Kevin Fennell
 
 
Title:
Vice President
 

















































[Signature Page to Brixmor Term Loan Agreement]



--------------------------------------------------------------------------------



 
SUNTRUST BANK
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Nick Preston
 
Name:
Nick Preston
 
 
Title:
Vice President
 

















































[Signature Page to Brixmor Term Loan Agreement]



--------------------------------------------------------------------------------



 
ASSOCIATED BANK, NATIONAL
 
ASSOCIATION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michael J. Sedivy
 
Name:
Michael J. Sedivy
 
 
Title:
Senior Vice President
 















































[Signature Page to Brixmor Term Loan Agreement]



--------------------------------------------------------------------------------





 
THE BANK OF NEW YORK MELLON
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Abdullah Dahman
 
Name:
Abdullah Dahman
 
 
Title:
Vice President
 















































[Signature Page to Brixmor Term Loan Agreement]



--------------------------------------------------------------------------------



 
MIZUHO BANK, LTD.
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ John Davies
 
Name:
John Davies
 
 
Title:
Authorized Signatory
 

















































[Signature Page to Brixmor Term Loan Agreement]



--------------------------------------------------------------------------------



 
TD BANK, N.A.
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph Wenk
 
Name:
Joseph Wenk
 
 
Title:
Vice President
 

















































[Signature Page to Brixmor Term Loan Agreement]



--------------------------------------------------------------------------------



 
BRANCH BANKING AND TRUST COMPANY
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Steve Whitcomb
 
Name:
Steve Whitcomb
 
 
Title:
Senior Vice President
 





[Signature Page to Brixmor Term Loan Agreement]



--------------------------------------------------------------------------------






EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
1. Assignor:        ______________________________
2. Assignee:        ______________________________
[and is [a Lender] [an Affiliate/Approved Fund of [identify
Lender]1] ]
3. Borrower:        Brixmor Operating Partnership LP
4. Administrative Agent:
Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement

5. Credit Agreement:
The Term Loan Agreement dated as of July 28, 2017 among Brixmor Operating
Partnership LP, the Lenders parties thereto, Wells Fargo Bank, National
Association, as Administrative Agent, and the other agents parties thereto











____________________________
1    Select as applicable.


Exhibit A - 1

--------------------------------------------------------------------------------







6.    Assigned Interest:
Facility Assigned2
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans3
 
$
$
%
 
$
$
%
 
$
$
%





Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain material non-public information about the Borrower, the Loan Parties and
their Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
 
By:
 
 
Title:





ASSIGNEE
[NAME OF ASSIGNEE]
 
By:
 
 
Title:

















____________________________
2    Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Loan,
“Extended Loan,” etc.)
3    Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.


Exhibit A - 2

--------------------------------------------------------------------------------







[Consented to and]4 Accepted:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent
By_________________________________
Title:
[Consented to:]5 
[NAME OF RELEVANT PARTY]
By________________________________
Title:
[NAME OF RELEVANT PARTY]
By________________________________
Title:














____________________________
4    To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
5    To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.




Exhibit A - 3

--------------------------------------------------------------------------------







ANNEX I




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of the Agreement or (iv) the performance or observance by
the Borrower, any of its Subsidiaries or Affiliates or any other Person of any
of their respective obligations under the Credit Agreement.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements specified in Section 9.04 of the Credit Agreement (subject to such
consents, if any, as may be required thereunder) that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the
Agreement, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Agreement are required to be performed by
it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall


Exhibit A - 4

--------------------------------------------------------------------------------





be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.




Exhibit A - 5

--------------------------------------------------------------------------------





EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
For the Fiscal [Quarter][Year] ended _______________, ____
To:    Wells Fargo Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement, dated as of July 28, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Brixmor Operating Partnership LP, a Delaware limited
partnership (the “Borrower”), each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), and Wells Fargo
Bank, National Association, as the Administrative Agent.
The undersigned Financial Officer hereby certifies as of the date hereof that
[he][she] is the ___________________________________ of the General Partner, and
that, as such, [he][she] is authorized to execute and deliver this Compliance
Certificate (this “Certificate”) to the Administrative Agent on the behalf of
the Borrower, and not in [his][her] personal capacity, and that:
[Use the following paragraph 1 for fiscal year-end financial statements]
1.    The Borrower has delivered the year-end audited financial statements
required by Section 5.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report of an independent certified
public accountant required by such section.
[Use the following paragraph 1 for fiscal quarter-end financial statements]
1.    The Borrower has delivered the unaudited financial statements required by
Section 5.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. Such financial statements fairly present in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP as
of such date and for such period, subject to normal year-end audit adjustments
and the absence of footnotes.
2.    [To the knowledge of the undersigned, no Default has occurred and is
continuing.] [To the knowledge of the undersigned, the following is a list of
each Default that has occurred and is continuing and the actions taken or
proposed to be taken with respect thereto:]
3.    The financial covenant analyses and information set forth on the schedules
attached hereto are true and correct in all material respects on and as of the
date of this Certificate.
4.    [No change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 of the
Agreement.] [The following is a list of each change in GAAP or in the
application thereof that has occurred since the date of the audited financial
statements referred to in Section 3.04 of the Agreement and the effect of such
change on the financial statements referred to in paragraph (1):]










Exhibit B - 1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
        ,     .
BRIXMOR OPERATING PARTNERSHIP LP
                        
By:        
Name:
Title:






























































Exhibit B - 2

--------------------------------------------------------------------------------




SCHEDULE 1
Covenant Compliance
($ in 000’s)


For the Fiscal [Quarter][Year] ended ___________________, ____ (the “Statement
Date”)


I.
Section 6.01(a)(i) - Maximum Leverage Ratio.
 
 
 
 
 
 
A.
Total Outstanding Indebtedness (from Schedule 2):
$______
 
 
 
 
 
 
B.
Balance Sheet Cash:
$______
 
 
 
 
 
C.
Total Asset Value (from Schedule 2):
$______
 
 
 
 
 
D.
Leverage Ratio ((Line I.A. - Line I.B) Line I.C):
____%
 
 
 
 
 
 
 
Maximum permitted:
60%6
 
 
 
 
II.
Section 6.01(a)(ii) - Minimum Fixed Charge Coverage Ratio.
 
 
 
 
 
 
A.
Total Net Operating Income for the most recent 6 months for which the Borrower
has reported financial results, annualized:
$______
 
 
 
 
 
B.
Aggregate square footage of all Operating Properties multiplied by $0.15:
$______
 
 
 
 
 
C.
Fixed Charges (from Schedule 2):
$______
 
 
 
 
 
D.
Fixed Charge Coverage Ratio (Line IV.A - Line IV.B) Line IV.C):
___ to 1.0
 
 
 
 
 
 
Minimum required:
1.5 to 1.0
 
 
 
 
III.
Section 6.01(a)(iii) - Maximum Secured Leverage Ratio.
 
 
 
 
 
 
A.
Total Secured Indebtedness (from Schedule 2):
$______
 
 
 
 
 
B.
Balance Sheet Cash (from Line I.B above):
$______
 
 
 
 
 
C.
Total Asset Value (from Schedule 2):
$______
 
 
 
 
 
 
D.
Secured Leverage Ratio ((Line II.A - Line II.B) Line II.C):
____%
 
 
 
 
 
 
 
Maximum permitted:
40%
 6 Ratio may exceed 60%, but shall not exceed 65% for a period of up to 4 fiscal
quarters following a Major Acquisition



Exhibit B - 3

--------------------------------------------------------------------------------




IV.
Section 6.01(a)(iv) - Maximum Unsecured Leverage Ratio.
 
 
 
 
 
 
A.
Total Unsecured Indebtedness (from Schedule 2):
$______
 
 
 
 
 
 
B.
Unrestricted Cash and cash from like-kind exchanges:
$______
 
 
 
 
 
C.
Unencumbered Asset Value (from Schedule 2):
$______
 
 
 
 
 
 
D.
Unsecured Leverage Ratio ((Line IV.A - Line IV.B) Line IV.C):
____%
 
 
 
 
 
 
Maximum permitted:
60%7 
 
 
 
 
 









































___________________________
7 Ratio may exceed 60%, but shall not exceed 65% for a period of up to 4 fiscal
quarters following a Major Acquisition






Exhibit B - 4

--------------------------------------------------------------------------------




SCHEDULE 2
Additional Calculations
($ in 000’s)
For the Fiscal [Quarter][Year] ended ___________________(the “Statement Date”)
The calculations below have been made (i) as of the Statement Date with respect
to the most recent 6 months for which the Borrower has reported financial
results, annualized, and (ii) in accordance with Section 6.01(b) of the
Agreement.
1.
Fixed Charges equals the sum of the following:

(a)
Total Interest Expense
$______
(b)
plus all scheduled principal payments due on Total Outstanding Indebtedness
(excluding balloon payments)
$______
(c)
plus all dividends payable on account of preferred stock or preferred operating
partnership units of the Borrower or any other Person in the Consolidated Group
(excluding (x) redemption payments or repurchases or charges in connection with
the final redemption or repurchase in whole of any class of preferred stock or
preferred operating partnership units and (y) catch-up dividend payments with
respect to accrued payments that were included in Fixed Charges for a prior
period)
$______
 
 
 
 
Fixed Charges:
$______



2.
Total Asset Value equals the sum of the following as of the Statement Date for
the Consolidated Group and the Investment Affiliates (in each case, in an amount
equal to the Ownership Share for each member of the Consolidated Group and each
Investment Affiliate):

(a)
Total Capitalization Value (from Section 4 below)
$______
(b)
plus then-current Book Value of Land
$______
(c)
plus then-current Book Value of Assets Under Development
$______
(d)
plus value of Non-Stabilized Projects (from Schedule 3), as determined
individually for each Non-Stabilized Project, at the then-current Book Value
thereof
$______
(e)
plus value of Mezzanine Debt Investments that are not more than 90 days past due
determined in accordance with GAAP
$______
(f)
plus then-current value under GAAP of all First Mortgage Receivables
$______
(g)
minus, if the sum of (c), (d) and (e) exceeds 35% of the sum of (a) through (f),
the amount of such excess
$______
 
 
 
 
Total Asset Value:
$______









Exhibit B - 5

--------------------------------------------------------------------------------




3.
Total Capitalization Value equals the sum of the following as of the Statement
Date for the Consolidated Group and the Investment Affiliates (in each case, in
an amount equal to the Ownership Share for each member of the Consolidated Group
and each Investment Affiliate):

(a)
Ownership Share of Net Operating Income from Stabilized Projects of the
Consolidated Group for the most recent 6 months for which the Borrower has
reported financial results, annualized, divided by 6.75%
$______
(b)
plus Ownership Share of Net Operating Income from Stabilized Projects owned by
Investment Affiliates for the most recent 6 months for which the Borrower has
reported financial results, annualized, divided by 6.75%
$______
(c)
plus Management Fees received by the Consolidated Group for the most recent 6
months for which the Borrower has reported financial results, annualized,
divided by 6.75%
$______
(d)
plus Acquisition Assets valued at the greater of (i) capitalization value1 (so
long as owned for at least 6 months) or (ii) acquisition cost
$______
(e)
minus, if the amount in (c) exceeds 5% of the sum of (a) through (d), the amount
of such excess
$______
 
 
 
 
Total Capitalization Value:
$______



4.
Total Outstanding Indebtedness equals the sum of the following, without
duplication, as of the Statement Date:

(a)
Ownership Share of all Indebtedness of the Consolidated Group
$______
(b)
plus applicable Ownership Share of any Indebtedness of each Investment Affiliate
other than Indebtedness of such Investment Affiliate to a member of the
Consolidated Group
$______
 
 
 
 
Total Outstanding Indebtedness:
$______

























___________________________
1 Such capitalization value to be calculated by dividing (x) the Net Operating
Income for such Acquisition Assets for the most recent 6 months for this the
Borrower has reported financial results, annualized, by (y) 6.75%.




Exhibit B - 6

--------------------------------------------------------------------------------




5.
Total Secured Indebtedness equals the sum of the following as of the Statement
Date:

(a)
aggregate principal amount of the portion of Total Outstanding Indebtedness
(from Section 5 above) that is Secured Indebtedness
$______
(b)
plus aggregate principal amount of any Unsecured Indebtedness of a Subsidiary of
the Borrower that is to be treated as Secured Indebtedness in accordance with
Section 5.10(a) of the Agreement
$______
 
 
 
 
Total Secured Indebtedness:
$______





6.
Unencumbered Asset Value equals the sum of the following as of the Statement
Date (in each case, in an amount equal to the Ownership Share for each member of
the Consolidated Group):

(a)
Net Operating Income from Stabilized Projects that are Unencumbered Assets for
the most recent 6 months for which the Borrower has reported results,
annualized, divided by 6.75%
$______
(b)
plus then-current Book Value of Assets Under Development that are Unencumbered
Assets
$______
(c)
plus then-current Book Value of Land that is an Unencumbered Asset
$______
(d)
plus Acquisition Assets that are Unencumbered Assets valued at the greater of
(i) capitalization value2 (if owned for at least 6 months) or (ii) acquisition
cost
$______
(e)
plus Non-Stabilized Projects (from Schedule 3) that are Unencumbered Assets, as
determined individually for each such unencumbered Non-Stabilized Project, at
the then-current Book Value thereof
$______
(f)
plus, 75% of the amount of Management Fees received by the Consolidated Group
for the most recent 6 months for which the Borrower has reported results,
annualized, divided by 15%
$______
(g)
minus, if the amount in (b) exceeds 10% of the sum of (a) through (f), the
amount of such excess
$______
(h)
minus, if the amount in (c) exceeds 5% of the sum of (a) through (f), the amount
of such excess
$______
(i)
minus, if the amount in (f) exceeds 5% of the sum of (a) through (f), the amount
of such excess
$______
(j)
minus, if the amount of Unencumbered Asset Value from Unencumbered Assets that
are 1031 Properties exceeds 5% of the sum of (a) through (f), the amount of such
excess
$______
 
 
 
 
Unencumbered Asset Value:
$______









___________________________
2 Such capitalization value to be calculated by dividing (x) the Net Operating
Income for such Acquisition Assets for the most recent 6 months for this the
Borrower has reported financial results, annualized, by (y) 6.75%.




Exhibit B - 7

--------------------------------------------------------------------------------




SCHEDULE 3
Non-Stabilized Projects














































































Exhibit B - 8

--------------------------------------------------------------------------------




SCHEDULE 4
Unencumbered Assets


[To include a list of all Unencumbered Assets and the Net Operating Income
attributable to each]




Exhibit B - 9

--------------------------------------------------------------------------------










EXHIBIT C-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Term Loan Agreement dated as of July 28, 2017
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Brixmor Operating Partnership LP, as Borrower, Wells Fargo
Bank, National Association, as Administrative Agent, and each lender from time
to time party thereto.
Pursuant to the provisions of Section 2.17(f)(ii)(B)(3) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:   
 
Name:
 
Title:



Date: ________ __, 201[_]














Exhibit C-1 - 1

--------------------------------------------------------------------------------










EXHIBIT C-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Term Loan Agreement dated as of July 28, 2017
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Brixmor Operating Partnership LP, as Borrower, Wells Fargo
Bank, National Association, as Administrative Agent, and each lender from time
to time party thereto.
Pursuant to the provisions of 2.17(f)(ii)(B)(4) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:   
 
Name:
 
Title:



Date: ________ __, 201[_]






Exhibit C-2 - 1

--------------------------------------------------------------------------------










EXHIBIT C-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Term Loan Agreement dated as of July 28, 2017
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Brixmor Operating Partnership LP, as Borrower, Wells Fargo
Bank, National Association, as Administrative Agent, and each lender from time
to time party thereto.
Pursuant to the provisions of 2.17(f)(ii)(B)(4) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:   
 
Name:
 
Title:



Date: ________ __, 201[_]










Exhibit C-3 - 1

--------------------------------------------------------------------------------










EXHIBIT C-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Term Loan Agreement dated as of July 28, 2017
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Brixmor Operating Partnership LP, as Borrower, Wells Fargo
Bank, National Association, as Administrative Agent, and each lender from time
to time party thereto.
Pursuant to the provisions of 2.17(f)(ii)(B)(4) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:   
 
Name:
 
Title:



Date: ________ __, 201[_]




Exhibit C-4 - 1

--------------------------------------------------------------------------------






EXHIBIT D


EXHIBIT D
FORM OF NOTE


$[__________]    July __, 2017
FOR VALUE RECEIVED, the undersigned, BRIXMOR OPERATING PARTNERSHIP LP, a
Delaware limited partnership (the “Borrower”), promises to pay, without offset
or counterclaim, to the order of [_________________] (hereinafter, together with
its successors in title and permitted assigns, the “Lender”) in care of the
Administrative Agent to the Administrative Agent’s address at
____________________________________, or at such other address as may be
specified in writing by the Administrative Agent to the Borrower, the principal
sum of [_______________] Dollars ($[______________]) or, if less, the aggregate
unpaid principal amount of all Loans made by the Lender to the Borrower pursuant
to the Term Loan Agreement, dated as of July 28, 2017, among the Lender, the
Borrower, the other lending institutions named therein and Wells Fargo Bank,
National Association, as administrative agent (the “Administrative Agent”) (as
amended, restated, replaced, supplemented or modified from time to time, the
“Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement. Unless
otherwise provided herein, the rules of interpretation set forth in Article I of
the Credit Agreement shall be applicable to this Note.
The Borrower also promises to pay (a) principal at the times provided in the
Credit Agreement and (b) interest from the date hereof on the principal amount
unpaid at the rates and times set forth in the Credit Agreement and in all cases
in accordance with the terms of the Credit Agreement. Late charges and other
charges and default rate interest shall be paid by Borrower in accordance with,
and subject to, the terms and conditions of the Credit Agreement. The entire
outstanding principal amount of this Note, together with all accrued but unpaid
interest thereon, shall be due and payable in full on the Maturity Date. The
Lender may endorse the record relating to this Note with appropriate notations
evidencing advances and payments of principal hereunder as contemplated by the
Credit Agreement. Such notations shall, to the extent not inconsistent with the
notations made by the Administrative Agent in the Register, be conclusive and
binding on the Borrower in the absence of manifest error; provided, however,
that the failure of any Lender to make any such notations shall not limit or
otherwise affect any Obligations of the Borrower.
Payments of both principal and interest are to be made in the currency in which
such Loan was made and as specified in the Credit Agreement in immediately
available funds to the account designated by the Administrative Agent pursuant
to the Credit Agreement.
This Note is issued pursuant to, is entitled to the benefits of, and is subject
to the provisions of the Credit Agreement and the other Loan Documents. The
principal of this Note is subject to prepayment in whole or in part without
premium or penalty (except as provided in Section 2.11(b) and Section 2.16 of
the Credit Agreement) in the manner and to the extent specified in the Credit
Agreement. The principal of this Note, the interest accrued on this Note and all
other obligations of the Borrower are full recourse obligations of the Borrower.
In case an Event of Default shall occur and be continuing, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.
The Borrower and all the parties hereto, whether as makers, endorsers, or
otherwise, hereby waive presentment for payment, demand protest and notice of
any kind in connection with the delivery, acceptance, performance and
enforcement of this Note (except for notices expressly required by the Credit
Agreement), and also hereby assent to extensions of time of payment or
forbearance or other indulgences without notice.


Exhibit D - 1

--------------------------------------------------------------------------------





EXHIBIT D


THIS NOTE SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE PARTIES
HERETO DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


[Signature Page to Follow]








































































































Exhibit D - 2

--------------------------------------------------------------------------------





EXHIBIT D


IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed in its
name as of the date first above written.


BRIXMOR OPERATING PARTNERSHIP LP


By: ___________________________________
Name:
Title:
























































































Exhibit D - 3

--------------------------------------------------------------------------------





EXHIBIT D


LOANS AND PRINCIPAL PAYMENTS




Date
Amount of
Loan
Made


Interest
Period
(If
Applicable)
Amount of
Principal Repaid
Unpaid
Principal Balance
Total




Notation
Made By
ABR
Eurodollar Rate
ABR
Eurodollar Rate
ABR
Eurodollar Rate
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Exhibit D - 4

--------------------------------------------------------------------------------






                                                


EXHIBIT E
FORM OF BORROWING REQUEST
Date: ____________, 201_
To:    Wells Fargo Bank, National Association, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement, dated as of July 28, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Brixmor Operating Partnership LP, a Delaware
limited partnership (the “Borrower”), the Lenders from time to time party
thereto and Wells Fargo Bank, National Association, as administrative agent for
the Lenders (the “Administrative Agent”).
The undersigned hereby requests (select one):
A Borrowing of Loans
1.
On [___________], 201_ (the “Borrowing Date”) 10.

2.
In the principal amount of $________.11

3.
Comprised of [Eurodollar Borrowing][ABR Borrowing].

    
4.
For Eurodollar Borrowings: with an Interest Period of ___ months.

5.
To be wired to the following account in accordance with Section 2.07 of the
Credit Agreement: [Location] [Name] [Account Number].

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the Effective Date and after giving effect to the requested Borrowing:
The representations and warranties of the Borrower set forth in the Credit
Agreement are true and correct in all material respects on and as of the
Effective Date (except to the extent that any such representation and warranty
expressly relates to an earlier date, in which case such representation and
warranty is true and correct in all material respects as of such earlier date);
and
No Default or Event of Default has occurred and is continuing.








__________________________
10The Borrowing Date must be a Business Day.
11Subject to the exceptions set forth in Section 2.02(c) of the Credit
Agreement, (1) any Borrowing of Eurodollar Loans must be in a minimum principal
amount of $10,000,000 or a whole multiple of $5,000,000 in excess of that amount
and (2) any Borrowing of ABR Loans must be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess of that amount.




Exhibit E - 1

--------------------------------------------------------------------------------





                                                




If notice of the requested Borrowing was previously given by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.03 of the Credit Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE TO FOLLOW]
    






















































































Exhibit E - 2

--------------------------------------------------------------------------------





                                                






Borrower


BRIXMOR OPERATING PARTNERSHIP LP,
a Delaware limited partnership




By:        
Name:
Title:




Exhibit E - 3

--------------------------------------------------------------------------------





EXHIBIT F
FORM OF SUBSIDIARY GUARANTY


THIS GUARANTY (“Guaranty”) is executed as of [__________], by [_______________],
(the “Guarantor”), for the benefit of WELLS FARGO BANK, NATIONAL ASSOCIATION,
(“Administrative Agent”), in its capacity as the administrative agent for the
Lenders under the Loan Agreement defined below, for the benefit of itself and
such Lenders. Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Loan Agreement defined below.


RECITALS


A.    Brixmor Operating Partnership LP, a Delaware limited partnership
(“Borrower”), Administrative Agent and the Lenders have entered into that
certain Term Loan Agreement dated as of July 28, 2017 (the “Loan Agreement”),
pursuant to which the Lenders have agreed to make available to Borrower Loans
and certain other financial accommodations on the terms and conditions set forth
in the Loan Agreement.


B.    Pursuant to Section 5.10(a) of the Loan Agreement, Borrower has elected
that the Guarantor become an Additional Subsidiary Guarantor (as defined
therein).


C.    The Guarantor is a subsidiary of Borrower and will directly benefit from
the Lenders’ making the Loans and other financial accommodations to Borrower.


AGREEMENT
NOW, THEREFORE, as an inducement to the Lenders to continue extending credit and
other financial accommodations to Borrower, and for other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the Guarantor agrees with Administrative Agent, for the benefit of
the Lenders, as follows:


Section 1. Guaranty of Obligations. The Guarantor hereby absolutely, irrevocably
and unconditionally guarantees to Administrative Agent, for the benefit of the
Lenders, jointly and severally with all existing and future guarantors of the
Obligations, the payment and performance of the Obligations as and when the same
shall be due and payable, whether by lapse of time, by acceleration of maturity
or otherwise. The Guarantor hereby absolutely, irrevocably and unconditionally
covenants and agrees that it is liable, jointly and severally with all existing
and future guarantors of the Obligations, for the Obligations as a primary
obligor, and that the Guarantor shall fully perform each and every term and
provision hereof. This Guaranty is a guaranty of payment and not of collection
only. Administrative Agent shall not be required to exhaust any right or remedy
or take any action against Borrower or any other person or entity. The Guarantor
agrees that, as between the Guarantor and Administrative Agent and the Lenders,
the Obligations may be declared to be due and payable for the purposes of this
Guaranty notwithstanding any stay, injunction


Exhibit F - 1

--------------------------------------------------------------------------------




or other prohibition which may prevent, delay or vitiate any declaration as
regards Borrower and that in the event of a declaration or attempted
declaration, the Obligations shall immediately become due and payable by the
Guarantor for the purposes of this Guaranty. Without limiting the generality of
the foregoing, the Guarantor, and by its acceptance of this Guaranty,
Administrative Agent, for the benefit of the Lenders, hereby confirms that the
parties intend that this Guaranty not constitute a fraudulent transfer or
conveyance for purposes of the Bankruptcy Law (as defined below), the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
federal, state or foreign law to the extent applicable to this Guaranty. In
furtherance of that intention, the liabilities of the Guarantor under this
Guaranty (the “Liabilities”) shall be limited to the maximum amount that will,
after giving effect to such maximum amount and all other contingent and fixed
liabilities of the Guarantor that are relevant under such laws, and after giving
effect to any collections from, rights to receive contribution from or payments
made by or on behalf of any other person with respect to the Liabilities, result
in the Liabilities of the Guarantor under this Guaranty not constituting a
fraudulent transfer or conveyance. For purposes hereof, “Bankruptcy Law” means
Title 11, U.S. Code, or any similar federal, state or foreign law for the relief
of debtors. This paragraph with respect to the maximum liability of the
Guarantor is intended solely to preserve the rights of the Administrative Agent,
for the benefit of the Lenders, to the maximum extent not subject to avoidance
under applicable law, and neither the Guarantor nor any other person or entity
shall have any right or claim under this paragraph with respect to such maximum
liability, except to the extent necessary so that the obligations of the
Guarantor hereunder shall not be rendered voidable under applicable law. The
Guarantor agrees that the Obligations may at any time and from time to time
exceed the maximum liability of the Guarantor without impairing this Guaranty or
affecting the rights and remedies of the Administrative Agent on behalf of the
Lenders, hereunder, provided that, nothing in this sentence shall be construed
to increase the Guarantor's obligations hereunder beyond its maximum liability.


Section 2. Guaranty Absolute. The Guarantor guarantees that the Obligations
shall be paid strictly in accordance with the terms of the Loan Documents. The
liability of the Guarantor under this Guaranty is absolute and unconditional
irrespective of: (a) any change in the time, manner or place of payment of, or
in any other term of, all or any of the Obligations, or any other amendment or
waiver of or any consent to departure from any of the terms of any Loan
Document, including any increase or decrease in the rate of interest thereon;
(b) any release or amendment or waiver of, or consent to departure from, or
failure to act by Administrative Agent or the Lenders with respect to, any other
guaranty or support document, or any exchange, release or non‑perfection of, or
failure to act by Administrative Agent or the Lenders with respect to, any
collateral, for all or any of the Obligations; (c) any present or future law,
regulation or order of any jurisdiction (whether of right or in fact) or of any
agency thereof purporting to reduce, amend, restructure or otherwise affect any
term of the Obligations or any Loan Document; (d) any change in the corporate
existence, structure, or ownership of Borrower; (e) without being limited by the
foregoing, any lack of validity or enforceability of any Loan Document; and (f)
any other setoff, recoupment, defense or counterclaim whatsoever (in any case,
whether based on contract, tort or any other theory) with respect to the Loan
Documents or the transactions contemplated thereby which might constitute a
legal or equitable defense available to, or discharge of, Borrower or a
guarantor, other than the Payment in Full of the Obligations.




Exhibit F - 2

--------------------------------------------------------------------------------




Section 3. Guaranty Irrevocable. This Guaranty is a continuing guaranty of the
payment of all Obligations now or hereafter existing and shall remain in full
force and effect until this Guaranty is terminated pursuant to Section 17
hereof.




Section 4. Waiver of Certain Rights and Notices. To the fullest extent not
prohibited by applicable law, except as specifically provided herein, the
Guarantor hereby waives and agrees not to assert or take advantage of (a) any
right to require Administrative Agent or any Lender to proceed against or
exhaust its recourse against Borrower, any other guarantor or endorser, or any
security or collateral held by Administrative Agent (for the benefit of Lenders)
at any time or to pursue any other remedy in its power before proceeding against
Guarantor hereunder; (b) the defense of the statute of limitations in any action
hereunder; (c) any defense that may arise by reason of (i) the incapacity, lack
of authority, death or disability of Borrower, the Guarantor or any other or
others, (ii) the revocation or repudiation hereof by the Guarantor or the
revocation or repudiation of any of the Loan Documents by Borrower or any other
or others, (iii) the failure of Administrative Agent (on behalf of the Lenders)
to file or enforce a claim against the estate (either in administration,
bankruptcy or any other proceeding) of Borrower or any other or others, (iv) the
unenforceability in whole or in part of any Loan Document, (v) Administrative
Agent's election (on behalf of the Lenders), in any proceeding instituted under
the federal Bankruptcy Code, of the application of Section 1111(b)(2) of the
federal Bankruptcy Code, or (vi) any borrowing or grant of a security interest
under Section 364 of the federal Bankruptcy Code; (d) presentment, demand for
payment, protest, notice of discharge, notice of acceptance of this Guaranty,
and indulgences and notices of any other kind whatsoever; (e) any defense based
upon an election of remedies by Administrative Agent (on behalf of the Lenders)
which destroys or otherwise impairs the subrogation rights of the Guarantor or
the right of the Guarantor to proceed against Borrower for reimbursement, or
both; (f) any defense based upon any taking, modification or release of any
collateral or other guarantees, or any failure to perfect any security interest
in, or the taking of or failure to take any other action with respect to any
collateral securing payment or performance of the Obligations; (g) any right to
require marshaling of assets and liabilities, sale in inverse order of
alienation, notice of acceptance of this Guaranty and of any obligations to
which it applies or may apply; and (h) any rights or defenses based upon an
offset by the Guarantor against any obligation now or hereafter owed to the
Guarantor by Borrower; provided, however, that this Section 4 shall not
constitute a waiver on the part of the Guarantor of any defense of payment. The
Guarantor shall remain liable hereunder to the extent set forth herein,
notwithstanding any act, omission or thing which might otherwise operate as a
legal or equitable discharge of the Guarantor, until the termination of this
Guaranty under Section 3.
Section 5. Reinstatement. This Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Obligations is rescinded or must otherwise be returned by the Lenders on the
insolvency, bankruptcy or reorganization of Borrower or otherwise, all as though
the payment had not been made, whether or not Administrative Agent is in
possession of the Guaranty; provided, however, that no such reinstatement shall
occur if this Guaranty has terminated pursuant to Section 17(b) hereof.




Exhibit F - 3

--------------------------------------------------------------------------------




Section 6. Subrogation. The Guarantor shall not exercise any rights which it may
acquire by way of subrogation, by any payment made under this Guaranty or
otherwise, until all the Obligations have been Paid in Full and the Loan
Documents are no longer in effect. If any amount is paid to the Guarantor on
account of subrogation rights under this Guaranty at any time when all the
Obligations have not been Paid in Full, the amount shall be held in trust for
the benefit of the Lenders and shall be promptly paid to Administrative Agent,
for the benefit of the Lenders, to be credited and applied to the Obligations,
whether matured or unmatured or absolute or contingent, in accordance with the
terms of the Loan Documents. If the Guarantor makes payment to Administrative
Agent, for the benefit of the Lenders, of all or any part of the Obligations and
all the Obligations are Paid in Full and the Loan Documents are no longer in
effect, Administrative Agent shall, at the Guarantor's request, execute and
deliver to the Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
the Guarantor of the interest in the Obligations resulting from the payment.


Section 7. Subordination. Without limiting Administrative Agent’s rights under
any other agreement, any liabilities owed by Borrower to the Guarantor in
connection with any extension of credit or financial accommodation by the
Guarantor to or for the account of Borrower, including but not limited to
interest accruing at the agreed contract rate after the commencement of a
bankruptcy or similar proceeding, are hereby subordinated to the Obligations,
and such liabilities of Borrower to the Guarantor, if Administrative Agent so
requests, shall be collected, enforced and received by the Guarantor as trustee
for the Lenders and shall be paid over to Administrative Agent, for the benefit
of the Lenders, on account of the Obligations but without reducing or affecting
in any manner the liability of the Guarantor under the other provisions of this
Guaranty.


Section 8. Certain Taxes. The Guarantor further agrees that all payments to be
made hereunder shall be made without setoff or counterclaim and free and clear
of, and without deduction for, any taxes, levies, imposts, duties, charges,
fees, deductions, withholdings or restrictions or conditions of any nature
whatsoever now or hereafter imposed, levied, collected, withheld or assessed by
any country or by any political subdivision or taxing authority thereof or
therein as provided in Section 2.17 of the Loan Agreement.


Section 9. Representations and Warranties. The Guarantor represents and warrants
that:


(a) (i) it is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, is qualified to do business in, and
is in good standing in, every jurisdiction where such qualification is required,
(ii) the execution, delivery and performance of this Guaranty are within the
Guarantor’s corporate, limited liability company or other organizational powers
and have been duly authorized by all necessary corporate, limited liability
company or other organizational action, (iii) this Guaranty has been duly
executed and delivered by the Guarantor and constitutes a legal, valid and
binding obligation of the Guarantor, enforceable against the Guarantor in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law,


Exhibit F - 4

--------------------------------------------------------------------------------




and (iv) the execution, delivery and performance of this Guaranty by the
Guarantor (A) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect, (B) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Guarantor or any order of any Governmental Authority, except
for any violation of any applicable law or regulation that would not reasonably
be expected to have a Material Adverse Effect, (C) will not violate or result in
a default under any indenture, agreement or other instrument binding upon the
Guarantor or its assets, or give rise to a right thereunder to require any
payment to be made by the Guarantor, except for any violation or default that
would not reasonably be expected to have a Material Adverse Effect, and (D) will
not result in the creation or imposition of any Lien on any asset of the
Guarantor; and


(b) in executing and delivering this Guaranty, the Guarantor has (i) without
reliance on Administrative Agent or any Lender or any information received from
Administrative Agent or any Lender and based upon such documents and information
it deems appropriate, made an independent investigation of the transactions
contemplated hereby and Borrower, Borrower’s business, assets, operations,
prospects and condition, financial or otherwise, and any circumstances which may
bear upon such transactions, Borrower or the obligations and risks undertaken
herein with respect to the Obligations; (ii) adequate means to obtain from
Borrower on a continuing basis information concerning Borrower; (iii) full and
complete access to the Loan Documents and any other documents executed in
connection with the Loan Documents; and (iv) not relied and will not rely upon
any representations or warranties of Administrative Agent or any Lender not
embodied herein or any acts heretofore or hereafter taken by Administrative
Agent or any Lender (including but not limited to any review by Administrative
Agent or any Lender of the affairs of Borrower).


Section 10. Covenants. The Guarantor will perform and comply with all covenants
applicable to the Guarantor, or which Borrower is required to cause the
Guarantor to comply with, under the terms of the Loan Agreement or any of the
other Loan Documents as if the same were more fully set forth herein.


Section 11. Remedies Generally. The remedies provided in this Guaranty are
cumulative and not exclusive of any remedies provided by law.


Section 12. Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, and to the
extent permitted under Section 9.08 of the Loan Agreement, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of the Guarantor against any of
and all the Obligations held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Guaranty and although such
Obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.




Exhibit F - 5

--------------------------------------------------------------------------------




Section 13. Formalities. The Guarantor waives presentment, demand, notice of
dishonor, protest, notice of acceptance of this Guaranty or incurrence of any of
the Obligations and any other formality with respect to any of the Obligations
or this Guaranty.


Section 14. Amendments and Waivers. No amendment or waiver of any provision of
this Guaranty, nor consent to any departure by the Guarantor therefrom, shall be
effective unless it is in writing and signed by Administrative Agent, and then
the waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given. No failure on the part of Administrative
Agent to exercise, and no delay in exercising, any right under this Guaranty
shall operate as a waiver or preclude any other or further exercise thereof or
the exercise of any other right.


Section 15. Expenses. The Guarantor shall reimburse Administrative Agent and the
Lenders on demand for all costs, expenses and charges incurred by Administrative
Agent and the Lenders in connection with the performance or enforcement of this
Guaranty, subject, in each case, to the terms and limitations set forth in
Section 9.03 of the Loan Agreement. The obligations of the Guarantors under this
Section shall survive the termination of this Guaranty.


Section 16. Assignment. This Guaranty shall be binding on, and shall inure to
the benefit of the Guarantor, Administrative Agent, the Lenders and their
respective successors and assigns; provided that the Guarantor may not assign or
transfer its rights or obligations under this Guaranty except as provided in the
Loan Agreement. Without limiting the generality of the foregoing, Administrative
Agent and each Lender may assign, sell participations in or otherwise transfer
its rights under the Loan Documents to any other person or entity in accordance
with the terms of the Loan Agreement, and the other person or entity shall then
become vested with all the rights granted to Administrative Agent or such
Lender, as applicable, in this Guaranty or otherwise.


Section 17.     Termination. This Guaranty and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
the Guarantor hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party upon (a) the Payment in Full of the
Obligations and other amounts payable under this Guaranty and the Loan
Documents, or (b) the release of this Guaranty pursuant to Section 5.10 of the
Loan Agreement, whereby the Administrative Agent shall, at the request and
expense of Borrower and without the need for any consent or approval by the
Lenders, execute and deliver an instrument to evidence any such release in a
form reasonably acceptable to Borrower and Administrative Agent.


Section 18. Captions. The headings and captions in this Guaranty are for
convenience only and shall not affect the interpretation or construction of this
Guaranty.


Section 19. Notices. All notices or other written communications hereunder shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or email, as follows:


(a)    if to the Guarantor, to it at [________________________], Attention of
[_______________] (Telecopy No. [_____________]); and




Exhibit F - 6

--------------------------------------------------------------------------------




(b)    if to the Administrative Agent, to Wells Fargo Bank, National
Association, 550 South Tryon Street, Charlotte, North Carolina 28202, Attention
of Loan Admin Manager (Telecopy No. (704) 410-0329; Telephone No. (704)
715-5747) and Wells Fargo Bank, National Association, 550 South Tryon Street,
Charlotte, North Carolina 28202, Attention of Kristen Ray (Telecopy No. (704)
410-0329; Telephone No. (704-410-1772), with a copy to Wells Fargo Bank,
National Association, Minneapolis Loan Center, 600 South 4th Street, 9th Floor,
Minneapolis, Minnesota 55415, Attention: Loan Admin Manager (Telecopy No. (___)
___-____; Telephone No. (___) ___-____).
The Guarantor and Administrative Agent may change its address or telecopy number
for notices and other communications hereunder by notice to the other party. All
notices and other communications given to the Guarantor or Administrative Agent
in accordance with the provisions of this Guaranty shall be deemed to have been
given on the date of receipt.
Section 20. Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Guaranty shall be construed in accordance with and governed by the
law of the State of New York.
(b)    Each party to this Guaranty hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County, Borough of
Manhattan, and of the United States District Court for the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guaranty, or for recognition or enforcement
of any judgment, and each party to this Guaranty hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined solely in such New York State or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Notwithstanding the foregoing, nothing in
this Guaranty shall be deemed or operate to preclude (i) Administrative Agent or
any Lender from bringing suit or taking other legal action in any other
jurisdiction to realize on any security for the Obligations (in which case any
party shall be entitled to assert any claim or defense other than any objection
to the laying of venue of such action or the action having been brought in an
inconvenient forum but including any claim or defense that this Section 20(b)
would otherwise require to be asserted in a legal action or proceeding in a New
York court), or to enforce a judgment or other court order in favor of
Administrative Agent or any Lender, (ii) any party from bringing any legal
action or proceeding in any jurisdiction for the recognition and enforcement of
any judgment, (iii) if all such New York courts decline jurisdiction over any
Person, or decline (or, in the case of the Federal District court, lack)
jurisdiction over any subject matter of such action or proceeding, a legal
action or proceeding may be brought with respect thereto in another court having
jurisdiction and (iv) in the event a legal action or proceeding is brought
against any party hereto or involving any of its assets or property in another
court (without any collusive assistance by such party or any of its subsidiaries
or Affiliates), such party from asserting a claim or defense (including any
claim or defense that this Section 20(b) would otherwise require to be asserted
in a legal action or proceeding in a New York court) in any such action or
proceeding.


Exhibit F - 7

--------------------------------------------------------------------------------




(c)    Each party to this Guaranty hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Guaranty in any court
referred to in subsection (b) above. Each party to this Guaranty hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d)    Each party to this Guaranty irrevocably consents to service of process in
the manner provided for notices herein. Nothing in this Guaranty will affect the
right of any party to this Guaranty to serve process in any other manner
permitted by law.
Section 21. Invalid Provisions. If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.
Section 22. ENTIRETY. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS EXECUTED BY THE
GUARANTOR EMBODY THE FINAL, ENTIRE AGREEMENT OF THE GUARANTOR, ADMINISTRATIVE
AGENT AND THE LENDERS WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND
SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND THEREOF. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS EXECUTED BY THE
GUARANTOR ARE INTENDED BY THE GUARANTOR, ADMINISTRATIVE AGENT AND THE LENDERS AS
A FINAL AND COMPLETE EXPRESSION OF THE TERMS HEREOF AND THEREOF, AND NO COURSE
OF DEALING AMONG THE GUARANTOR, ADMINISTRATIVE AGENT AND THE LENDERS, NO COURSE
OF PERFORMANCE, NO TRADE PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY
NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT EXECUTED BY THE GUARANTOR. THERE ARE NO ORAL
AGREEMENTS BETWEEN THE GUARANTOR, ADMINISTRATIVE AGENT AND THE LENDERS.
Section 23. WAIVER OF RIGHT TO TRIAL BY JURY. THE GUARANTOR AND, BY ITS
ACCEPTANCE HEREOF, ADMINISTRATIVE AGENT, ON BEHALF OF THE LENDERS, EACH HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). THE GUARANTOR AND,


Exhibit F - 8

--------------------------------------------------------------------------------




BY ITS ACCEPTANCE HEREOF, ADMINISTRATIVE AGENT, ON BEHALF OF THE LENDERS, EACH
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND SUCH OTHER PARTY HAVE BEEN INDUCED TO EXECUTE OR ACCEPT THIS
GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


[SIGNATURE PAGE FOLLOWS]


















































































Exhibit F - 9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its duly authorized officer as of the date first above written.


[GUARANTOR]




By:    
Name:
Title:




Exhibit F - 10

--------------------------------------------------------------------------------





EXHIBIT G


FORM OF DISBURSEMENT INSTRUCTION AGREEMENT


ATTACHED




Exhibit G - 1

--------------------------------------------------------------------------------









DISBURSEMENT INSTRUCTION AGREEMENT




Borrower: Brixmor Operating Partnership LP


Administrative Agent: Wells Fargo Bank, National Association


Loan:  Loan number 1017438 made pursuant to that certain “Credit Agreement”
dated as of 7/27/2017 between Borrower, Administrative Agent, Wells Fargo
Securities, LLC and Lenders, as amended from time to time


Effective Date: 7/27/2017


Check applicable box:




X
New - This is the first Disbursement Instruction Agreement submitted in
connection with the Loan.
*
Replace Previous Agreement - This is a replacement Disbursement Instruction
Agreement. All prior instructions submitted in connection with this Loan are
cancelled as of the Effective Date set forth above.



This Agreement must be signed by the Borrower and is used for the following
purposes:


(1)
to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

(2)
to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

(3)
to provide Administrative Agent with specific instructions for wiring or
transferring funds on Borrower’s behalf.



Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”


Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication, or telephonic
request pursuant to the Credit Agreement (each, a “Disbursement Request”) from
an applicable Authorized Representative (as defined in the Terms and Conditions
attached to this Agreement).


A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.


See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.


































Page 1 of 5

--------------------------------------------------------------------------------






Disbursement of Loan Proceeds at Origination/Closing


Closing Disbursement Authorizers: Administrative Agent is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):
 
Individual’s Name
Title
1.
 
 
2.
 
 
3.
 
 


Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):
N/A
If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.







Permitted Wire Transfers:  Disbursement Requests for the Closing Disbursement(s)
to be made by wire transfer must specify the amount and applicable Receiving
Party. Each Receiving Party included in any such Disbursement Request must be
listed below. Administrative Agent is authorized to use the wire instructions
that have been provided directly to Administrative Agent by the Receiving Party
or Borrower and attached as the Closing Exhibit. All wire instructions must be
in the format specified on the Closing Exhibit.
 
Names of Receiving Parties for the Closing Disbursement(s) (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Closing Exhibit)
1.
 
2.
 
3.
 







Direct Deposit:  Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.
Name on Deposit Account:
Wells Fargo Bank, N.A. Deposit Account Number:
Further Credit Information/Instructions:

































Page 2 of 5

--------------------------------------------------------------------------------






Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.


BRIXMOR OPERATING PARTNERSHIP LP
By: Brixmor OP GP LLC, its general partner
By: __________________________________
Name:
Title:
















































































Page 3 of 5

--------------------------------------------------------------------------------






Additional Terms and Conditions to the Disbursement Instruction Agreement


Definitions. The following capitalized terms shall have the meanings set forth
below:


“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.
“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.
“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.
“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.


Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.


Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing. Disbursement
Requests will only be accepted from the applicable Authorized Representatives
designated in the Disbursement Instruction Agreement. Disbursement Requests will
be processed subject to satisfactory completion of Administrative Agent’s
customer verification procedures. Administrative Agent is only responsible for
making a good faith effort to execute each Disbursement Request and may use
agents of its choice to execute Disbursement Requests. Funds disbursed pursuant
to a Disbursement Request may be transmitted directly to the Receiving Bank, or
indirectly to the Receiving Bank through another bank, government agency, or
other third party that Administrative Agent considers to be reasonable.
Administrative Agent will, in its sole discretion, determine the funds transfer
system and the means by which each Disbursement will be made. Administrative
Agent may delay or refuse to accept a Disbursement Request if the Disbursement
would: (i) violate the terms of this Agreement; (ii) require use of a bank
unacceptable to Administrative Agent or Lenders or prohibited by government
authority; (iii) cause Administrative Agent or Lenders to violate any Federal
Reserve or other regulatory risk control program or guideline; or (iv) otherwise
cause Administrative Agent or Lenders to violate any applicable law or
regulation.


Limitation of Liability. Administrative Agent , Issuing Bank, Swingline Lender
and Lenders shall not be liable to Borrower or any other parties for: (i)
errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s requested
Disbursements may be made or information received or transmitted, and no such
entity shall be deemed an agent of the Administrative Agent, Issuing Bank,
Swingline Lender or any Lender; (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s, Issuing Banks’s,
Swingline Lender’s or any Lender’s control; or (iii) any special, consequential,
indirect or punitive damages, whether or not (A) any claim for these damages is
based on tort or contract or (B) Administrative Agent, Issuing Bank, Swingline
Lender any Lender or Borrower knew or should have known the likelihood of these
damages in any situation. Neither Administrative Agent, Issuing Bank, Swingline
Lender nor any Lender makes any representations or warranties other than those
expressly made in this Agreement. IN NO EVENT WILL ADMINISTRATIVE AGENT, ISSUING
BANK, SWINGLINE LENDER OR ANY LENDER BE LIABLE FOR DAMAGES ARISING DIRECTLY OR
INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED BY ADMINISTRATIVE AGENT IN GOOD
FAITH AN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower. Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower. Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and (ii)
on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request. Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative. If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.


International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.


Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.


Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.






























Page 4 of 5

--------------------------------------------------------------------------------






CLOSING EXHIBIT
WIRE INSTRUCTIONS


ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES


All wire instructions must contain the following information:




Transfer/Deposit Funds to (Receiving Party Account Name)
Receiving Party Deposit Account Number
Receiving Bank Name, City and State
Receiving Bank Routing (ABA) Number
Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)









Page 5 of 5